       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 1 of 156   31
     JB53SCO1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 CR 630 (ER)

5    MARK S. SCOTT,

6                      Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   November 5, 2019
9                                                  9:00 a.m.

10   Before:

11                            HON. EDGARDO RAMOS,

12                                                 District Judge

13
                                    APPEARANCES
14

15   GEOFFREY S. BERMAN,
          United States Attorney for the
16        Southern District of New York
     CHRISTOPHER DiMASE
17   NICHOLAS FOLLY
     JULIETA V. LOZANO
18        Assistant United States Attorneys

19   COVINGTON & BURLING LLP
          Attorneys for Defendant
20   BY: ARLO DEVLIN-BROWN
          KATRI STANLEY
21        -AND-
     DAVID M. GARVIN
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 2 of 156      32
     JB53SCO1

1              (In open court; jury not present)

2              THE COURT:    Good morning, everyone.      Do you want to

3    put your appearances on the record?

4              MR. DiMASE:    For the government, Christopher DiMase.

5    I am joined by Nicholas Folly and Julieta Lozano, Paralegal

6    Specialist Nick Barile, FBI Agent Ronald Shimko, and IRS Agents

7    Rich Reinhart and John Abram.

8              THE COURT:    You have to be really close to the

9    microphone.

10             And for the defense?

11             MR. DEVLIN-BROWN:     Good morning, your Honor.       Arlo

12   Devlin-Brown, David Garvin, Katri Stanley, and Mark Scott is

13   with us here today.

14             THE COURT:    Good morning to you all.      I understand

15   there is something the parties wanted to bring to my attention.

16             MR. DiMASE:    I wanted to briefly let the Court know

17   about two things with respect to the first witness the

18   government intends to call, Mr. Horn.

19             First of all, there was an issue raised in his notes

20   that the government was prepared to move to preclude

21   cross-examination about.      I've spoken to Mr. Garvin, who I

22   understand will be handling the cross, and it is my

23   understanding he doesn't intend to go down that road, so I

24   think that issue is mooted.

25             THE COURT:    Okay.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 3 of 156     33
     JB53SCO1

1              MR. DiMASE:    The second issue that I wanted bring to

2    the Court's attention, I've also told Mr. Garvin, is Mr. Horn

3    is 75 or 76 years old.      I may lead him a little bit through

4    parts of the testimony in order to get him through the

5    testimony in a timely and efficient manner.         I will do the best

6    I can not to lead him, but I've let Mr. Garvin know there may

7    be some of that and he, obviously, he reserves the right to

8    object.   But --

9              THE COURT:    I think there is nothing wrong with

10   leading a witness through preliminary and non-controversial

11   matters, as long as it's not cutting too close to the bone of

12   what the defense thinks is an appropriate defense.          I would

13   have no problem with that.

14             MR. DiMASE:    That's all, your Honor.

15             MR. DEVLIN-BROWN:     Perhaps just to alert the Court to

16   a couple issues in opening.      I don't think they're issues, but

17   just to alert the Court.      One is the defense has a PowerPoint,

18   it's literally just five titles to kind of give the jury a

19   roadmap through sections.      We shared the titles with the

20   government yesterday.     They didn't have any objection to that,

21   so that will appear on the screen.

22             THE COURT:    Very well.

23             MR. DEVLIN-BROWN:     And another thing, I just wanted to

24   let the Court know, you know, as we've told the Court before,

25   one concern we have about this case, particularly when you have


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 4 of 156    34
     JB53SCO1

1    victims like Mr. Horn testifying, is it is important for the

2    jury to understand what Mr. Scott is charged with and what he's

3    not.   I absolutely don't plan to give anything close to what an

4    instruction would be on the charges, but I did plan to discuss

5    briefly what the charges are, there is a wire fraud, he's not

6    charged with that.     He's charged with money laundering, which

7    is laundering money you know is a crime.         The judge will

8    explain more.    He's charged with bank fraud which involves

9    deceit on FDIC insured banks.

10             THE COURT:    I think that's fine.

11             MR. DEVLIN-BROWN:     Thank you.

12             THE COURT:    Unless there is anything else?       You've got

13   20 minutes.

14             (Recess)

15             (in open court; jury not present)

16             THE COURT:    All the jurors are here, so we'll get

17   started right at 9:30.

18             (Jury present)

19             THE DEPUTY CLERK:     In the matter of the United States

20   of America v. Mark Scott.

21             THE COURT:    Ladies and gentlemen of the jury, thank

22   you so much for being so prompt.       We all greatly appreciate it.

23   As I indicated yesterday, we're going to begin this morning

24   with opening statements.      Again, these opening statements are

25   not evidence.    It is simply the lawyers' view of what they


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 5 of 156   35
     JB53SCO1                    Opening - Ms. Lozano

1    believe the evidence will show.       Because the government has the

2    burden of proof throughout this trial, the government will go

3    first.

4              Who will be opening for the government?

5              MS. LOZANO:    I will, your Honor.

6              THE COURT:    Ms. Lozano.

7              MS. LOZANO:    This is a case about an international

8    money laundering.     For years, this man, the defendant, Mark

9    Scott, an attorney, laundered hundreds of millions of dollars.

10   And that money came from a massive get-rich-quick scheme

11   designed to get victims to invest in a fake cryptocurrency

12   known as OneCoin, one that would supposedly rival bitcoin and

13   make them rich overnight.      But the cryptocurrency was

14   absolutely fake, and worth nothing.

15             The scheme raked in billions of dollars of dirty

16   money.   And it was the defendant's job to clean that money,

17   make it look legitimate, and get it back to the fraudsters.         He

18   cleaned the fraud money that he knew was dirty by setting up

19   phony investment funds and lying to banks and other financial

20   institutions to make it look like the OneCoin fraud proceeds

21   were actually profits from legitimate businesses that had

22   nothing to do with OneCoin.      But instead of actually making

23   legitimate investments, the defendant was simply taking in

24   fraud dollars from OneCoin, and then sending the money -- over

25   $400 million -- right back to OneCoin's leaders on the other


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 6 of 156          36
     JB53SCO1                    Opening - Ms. Lozano

1    end.

2              He was paid handsomely for his work.        He earned

3    millions of dollars, which he used to buy multimillion dollar

4    homes, fancy cars, and a luxury yacht.

5              Ladies and gentlemen, as Judge Ramos explained to you

6    in his preliminary instructions, this opening statement is the

7    government's opportunity to provide you with an overview of

8    what this case is about, and what the evidence will show.             So

9    let me tell you a little bit about what I expect the evidence

10   will show.

11             First, let's talk about OneCoin and what it is.            We

12   mentioned cryptocurrency a lot yesterday.         As you may know,

13   cryptocurrency is simply digital or non-paper money.           You'll

14   hear that a woman named Ruja Ignatov started OneCoin in 2014.

15   It headquartered in Bulgaria, and it was set up as a fraud to

16   begin with.

17             The cryptocurrency OneCoin marketed was fake.             But to

18   fool victims into investing in OneCoin, OneCoin compared itself

19   to real cryptocurrencies such as bitcoin, and urged victims to

20   get in early, promoting the false hope that OneCoin would

21   follow in the footsteps of bitcoin, and increase rapidly in

22   value.

23             But, unlike bitcoin, OneCoin was a total sham and had

24   no real value.

25             So, the way OneCoin made its money was by tricking


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 7 of 156          37
     JB53SCO1                    Opening - Ms. Lozano

1    victims into buying worthless OneCoins by saying OneCoin would

2    enjoy a meteoric rise in value, just like other

3    cryptocurrencies like bitcoin.       Because of these lies, victims

4    all over the world wired money to buy worthless OneCoins.             But

5    when the victims tried to withdraw their investments, or

6    exchange the OneCoins for something, anything of value, they

7    couldn't.

8               This fraud scheme was incredibly profitable.         You will

9    hear that it brought in billions of dollars in revenues.             And

10   this is where the defendant comes in.        In order to succeed,

11   OneCoin needed a way to funnel the victims' money back to the

12   company, and to Ruja, and to other OneCoin fraudsters.              But the

13   fraud proceeds couldn't be sent directly to Ruja.          That would

14   make the scheme too obvious, and easy to detect to outsiders.

15   On top of that, as banks became suspicious that OneCoin was a

16   fraud, they began to shut down OneCoin accounts.          So Ruja

17   couldn't just walk into a bank and open a OneCoin account.             She

18   needed a way to transfer OneCoin money that masked any

19   connection to her or the OneCoin.       So she sought the assistance

20   of money launderers like the defendant.

21              Mark Scott and other money launderers solved this

22   problem.    They gave Ruja a network of bank accounts throughout

23   the world that were opened in the name of shell companies, and

24   used to receive and transfer OneCoin fraud proceeds.

25              The defendant's particular method of laundering


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 8 of 156        38
     JB53SCO1                    Opening - Ms. Lozano

1    OneCoin proceeds involved running the money through phony

2    investment funds that he set up for that very purpose, and

3    lying to banks and other financial institutions so that the

4    OneCoin fraud money could move through the phony funds.             He

5    established these so-called investment funds beginning in early

6    2016, shortly after he first met Ruja, and he served as the

7    fund manager for the funds, meaning that he had total control

8    over moving the money into and out of the funds.

9              At the end of the day, the defendant used his funds to

10   clean Ruja's illegally obtained money, and send it right back

11   to her.

12             Now, how will you know that the defendant, Mark Scott,

13   knew that OneCoin's money was illegally obtained?          Very simply.

14   The evidence will show you that the defendant did everything he

15   could to cover up the connection between the money flowing

16   through his funds and OneCoin and Ruja.        Since the defendant

17   could not admit to banks that all of this money came from

18   OneCoin, and actually belonged to Ruja, he lied.          He lied to

19   banks, and he lied to other financial institutions, to keep the

20   money safe.

21             After the funds' accounts, the funds' bank accounts

22   were up and running, between approximately 2016 and 2017, the

23   defendant accepted wire transfers totaling over $400 million

24   from OneCoin.    During that time, the defendant made numerous

25   transfers out of the funds in connection with what he claimed


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 9 of 156     39
     JB53SCO1                    Opening - Ms. Lozano

1    were various investments made on behalf of the so-called

2    investors.    None of those investments was legitimate.         Rather,

3    they were dummy transactions used as cover for moving OneCoin

4    fraud money back to Ruja.

5              So how did defendant Mark Scott successfully move the

6    fraud dollars back to OneCoin and Ruja?        Well, you will hear

7    that again and again, in order to make sure the money moved,

8    the defendant peddled lies to banks and financial institutions,

9    and to make those lies more believable, the defendant and his

10   partners falsified documents, including creating fake

11   agreements to make the transfers appear legitimate.

12             By April of 2017, through his deceit and concealment,

13   the defendant had transferred almost all of the money in the

14   so-called investment funds back to Ruja and other

15   OneCoin-related entities.

16             Later that year, in October 2017, after learning that

17   the United States was investigating her, Ruja hopped on a

18   plane, took a one-way flight from Bulgaria, and disappeared.

19   She has not been heard from since.

20             The defendant, on the other hand, remained involved

21   with OneCoin.    As of mid-2018, the defendant still held onto

22   OneCoin fraud proceeds.      He was still the money man.

23             Now, this was a risky business.        So why did he do it?

24   Well, you will learn that his work in laundering money for

25   OneCoin was extremely lucrative.       He made millions, which he


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 10 of 156     40
     JB53SCO1                    Opening - Ms. Lozano

1    used to purchase several multimillion dollar homes in Cape Cod,

2    a 57-foot luxury yacht, and several luxury cars, including at

3    least three different Porsches.

4              But in September of 2018, it all came to an end.

5    Federal agents arrested the defendant in Cape Cod,

6    Massachusetts.

7              Now, let me tell you a little bit about how the

8    government expects to prove that the defendant is guilty of the

9    crimes with which he is charged, conspiracy to commit money

10   laundering by moving the dirty OneCoin money and conspiracy to

11   commit bank fraud by lying to the banks, and what types of

12   evidence we expect you will see and hear at this trial.

13             The evidence will come in several forms, including

14   witnesses, physical evidence, documents and records, and

15   recordings.    As you hear from the witnesses, and view the

16   exhibits, you will see the bigger picture and how all of the

17   evidence fits together and how it proves the defendant's guilt

18   in this case.

19             You will hear from victims of the OneCoin fraud.           They

20   will describe to you what the OneCoin fraudsters told them and

21   what led them to invest.      The victims will describe their

22   experiences trying and failing to recoup the money they

23   invested, only to learn that their OneCoins were in fact

24   worthless and could not be exchanged for anything of value.

25             You will hear from a fund administrator who


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 11 of 156   41
     JB53SCO1                    Opening - Ms. Lozano

1    administered the defendant's so-called investment funds for

2    approximately four months, and who ultimately discovered that

3    the defendant was using those funds to transfer tens of

4    millions of dollars of OneCoin fraud proceeds.          The fund

5    administrator will describe the defendant's resistance to

6    providing basic information about the money coming into the

7    funds, including the lies the defendant told and the fake

8    documents that he provided.

9              You will also hear from bank employees, from banks

10   located here in the United States, about certain fund

11   transfers, and the lies that the defendant and others working

12   with him told to those banks in order to make those transfers

13   happen.

14             You are also going to hear from Ruja's brother, who

15   became one of the top leaders of OneCoin after she disappeared.

16   He will tell you from the inside that OneCoin was a total scam

17   and that OneCoins had no real value.        He will tell you about

18   OneCoin's difficulties banking its fraud proceeds, and that

19   OneCoin had to rely on money launderers, like the defendant, in

20   order to move enormous amounts of money quickly and regularly.

21   Ruja's brother will describe Mark Scott's role moving OneCoin's

22   money.

23             Make no mistake about it:       Ruja's brother is a

24   criminal.   But, he has accepted responsibility, and he has pled

25   guilty to the crimes he committed, and he will be testifying at


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 12 of 156      42
     JB53SCO1                    Opening - Ms. Lozano

1    this trial because he has entered into a cooperation agreement

2    with the government that requires him to testify.          Of course,

3    he hopes to receive a more lenient sentence from the judge as a

4    result of his cooperation.      So, please, listen carefully when

5    this witness testifies.      Scrutinize what he tells you, and

6    consider whether what he tells you is consistent with the

7    evidence, with all the other evidence, all the other testimony,

8    and all the other documents that you will see in this case.

9              You'll also hear from some of the law enforcement

10   agents, including an agent who was involved in the defendant's

11   arrest and the search of his homes.        The agent will tell you

12   about Porsches and a yacht seized from the defendant.           And

13   you're going to see physical evidence, including records and

14   photographs of the items found at the defendant's homes during

15   the execution of the search warrant.

16             In addition to hearing from witnesses, you will also

17   see plenty of physical and documentary evidence proving the

18   defendant's guilt.     You will see lots of bank records.        And

19   these records will show you the sprawling network of bank

20   accounts, including accounts for shell companies that the

21   defendant and others used to move OneCoin money around the

22   world, and back to Ruja.

23             You'll also see and read for yourself e-mails and

24   communications from numerous different e-mail accounts and

25   electronic devices.     These e-mails include Ruja's early


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 13 of 156       43
     JB53SCO1                    Opening - Ms. Lozano

1    communications about OneCoin, including her exit strategy plans

2    to, in her words, "take the money and run."         The e-mails also

3    include the fraudsters' admissions that they were lying to

4    members about OneCoin being a genuine cryptocurrency.           You'll

5    see e-mails between the defendant and other co-conspirators, in

6    which they concoct and discuss the lies told to banks and fund

7    administrators, and talk about the true purposes of the money

8    transfers, as well as the creation of fake documents to paper

9    over or disguise the laundering transactions.

10             Finally, and most significantly, are the defendant's

11   own words.    You will hear those words in many ways, from many

12   different sources.     You'll read for yourself the defendant's

13   e-mails with his co-conspirators that make clear he fully

14   understood that the money he was moving was OneCoin money, and

15   that the investors in his so-called investment fund were

16   nothing more than shell companies used by Ruja to send the

17   money around the world, and back to herself.          You will also

18   have a chance to see many of the applications and e-mail

19   communications that the defendant sent to banks and fund

20   administrators, which were full of the defendant's lies about

21   the so-called investors, and the source of money flowing

22   through the phony investment funds, even though he knew fully

23   well that the money was Ruja's OneCoin fraud money, and the

24   investors were simply shells used to move her money.

25             You will also hear the defendant's own words in his


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 14 of 156        44
     JB53SCO1                    Opening - Ms. Lozano

1    own voice.    First, you will hear a recording of a telephone

2    call between the defendant and representatives of the fund

3    administrator, after the fund administrator discovered that one

4    of the investors in the fund was connected to OneCoin.           On that

5    call, you'll hear the defendant continue to insist that the

6    money sent into the funds was actually coming from real

7    investors, and that the information he provided was genuine.

8              You will hear the defendant's own words as well on

9    videotape when agents interviewed him after his arrest.              In

10   that statement, you'll see, he did what he always did when it

11   came to OneCoin.     He lied.   You will hear him tell the agents,

12   contrary to his very own words in e-mails, that he was not

13   aware of any connection between OneCoin and Ruja and his

14   so-called investment funds.       When asked whether his investment

15   funds had been funded by OneCoin, he answered, "Not that I know

16   of."   Well, that was a total lie.       And he went on to claim that

17   as soon as he found out that the funds were receiving money

18   that came from OneCoin, he stopped doing business with the

19   company sending him that money.

20             These claims made by the defendant to the agents were

21   outright lies.    The evidence will show that the defendant knew

22   from the start that the money he was moving from Ruja, for

23   Ruja, came entirely from OneCoin.

24             So ladies and gentlemen, that is what I expect the

25   evidence will show at this trial.        That the defendant knew from


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 15 of 156     45
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    day one who Ruja was, and what OneCoin was, a fraud, and he

2    agreed to move its money nonetheless.        Because he was greedy,

3    and richly rewarded for his criminal services.

4              After all the evidence comes in, we will have a chance

5    to speak with you directly once again.         But until then, I ask

6    you to do three things while you are listening to the witness

7    testimony, and examining the exhibits.         First, pay close

8    attention to the evidence.      Second, listen carefully to and

9    follow Judge Ramos' instructions on the law.          And third, use

10   your common sense.     The same common sense that you use every

11   day in your lives as New Yorkers at home, at work, and in every

12   other aspect of your lives.

13             If you do these three things, the defendant will

14   receive a fair trial, the government will receive a fair trial,

15   and you will reach the only conclusion supported by the

16   evidence in this case:      That the defendant is guilty.

17             THE COURT:    Thank you, Ms. Lozano.

18             Does the defense wish to open?

19             MR. DEVLIN-BROWN:     Yes, your Honor.

20             THE COURT:    Mr. Devlin-Brown.

21             MR. DEVLIN-BROWN:     Good morning.

22             The government says this is a case about money

23   laundering.    But it's actually not.      Because to launder money,

24   you need to know that the money you're taking in is from a

25   crime.   And the evidence is going to show that Mark Scott did


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 16 of 156    46
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    not know the money coming into his investment funds was from a

2    crime.   That he did not know that OneCoin was a scam.          And that

3    is why he's not guilty of money laundering.

4              What the case is really about is Ruja Ignatov, who the

5    prosecutors told you about.       The cryptoqueen, some people

6    called her.    The case is about this story that Ruja Ignatov

7    tried to sell the world.      You will see her on videos, OneCoin,

8    she said, it is the bitcoin killer.        It was going to be worth

9    billions.

10             And Ruja was good, the evidence is going to show.

11   Ruja convinced people all around the world to send money to her

12   for OneCoin.    She convinced major banks around the world to

13   open accounts relating to OneCoin.        And she convinced Mark

14   Scott, my client, to take in money from those very same bank

15   accounts to invest.

16             Mark Scott believed.      He gave up his job as a partner

17   at a law firm, he set up registered investment funds, by the

18   book, everything in his own name.        And he tried his very best

19   to do things the right way.       But the evidence is going to show

20   that Ruja didn't want to do things the right way.

21             So Mark gets some money in from the investments in

22   about June, and he tries to work with the information he has.

23   You are going to learn Mark is a stubborn guy.          And he had

24   given up his partnership at the law firm, he was going to try

25   to make this investment fund work.        But what you're going to


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 17 of 156    47
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    learn is some four, five months later, in October, Mark

2    couldn't take it anymore.      He continued to ask Ruja for

3    information that he needed to run a registered investment fund,

4    and Ruja wouldn't give it to him.        And the evidence is going to

5    show, Mark said I need this information to do my job, and Ruja

6    said, in essence, if you don't like it, here's the door.

7              So in October of 2016, just a few months after he

8    started getting money into this investment fund, Mark decides

9    he's going to walk away, and he stops making new investments,

10   and he makes plans to return the money to his investors, and

11   then he moves on.

12             Ladies and gentlemen, the government says that it's

13   going to prove at trial that Ruja was a big liar.          Mark is one

14   of the people that she lied to.       Mark did not know OneCoin was

15   a fraud scheme.    That's why he's not guilty.

16             I'm going to stop just for a moment and introduce

17   everyone over on this side.       So I'm Arlo Devlin-Brown.      That's

18   David Garvin who is standing there.        Katri Stanley will be

19   assisting us, and together it's our privilege to represent Mark

20   Scott at this trial.

21             I'm going to do two things in this opening statement.

22   First I want to talk to you a little bit about -- I'm going to

23   leave this as a security blanket, try to step away.

24             I'm going to talk about two things.         One is the

25   charges that Mark Scott is facing.        Second I want to talk to


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 18 of 156       48
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    you a little bit what I think the evidence will show.

2              Let's start with the charges.        The government talked

3    quite a bit about how there is going to be evidence that Ruja

4    Ignatov and others at OneCoin lied and tricked people into

5    paying for OneCoin, thinking it was a valuable investment.

6    Well, the judge is going to explain to you in detail at the end

7    of trial -- and please don't take anything I say as legal

8    instructions, I am just trying to give you the gist.           Take it

9    from the judge at the end.      But that crime of sort of lying to

10   people to get their money is called wire fraud.          And here's the

11   crucial thing, and it's crucial to keep in mind as you hear

12   investors or members of the public who bought OneCoin, the

13   government is going to call several of them.          They're going to

14   talk about how they were lied to and they gave their money as a

15   result of the lies that OneCoin was telling them.

16             Mark Scott is not charged with wire fraud.          I want to

17   say it again because it's actually really, really important for

18   you to keep in mind during this trial.         He is not charged with

19   wire fraud.    He is not accused by the government of being a

20   part of a scheme to lie to members of the public about what

21   OneCoin was and trick them into buying it.         The evidence will

22   show that Mark Scott had absolutely nothing whatsoever to do

23   with the sales and marketing of OneCoin.         He played no role in

24   that whatsoever.     So he's not charged with the wire fraud.

25             What is he charged with?       He's charged with money


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 19 of 156      49
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    laundering.    And again, Judge Ramos will explain at the end,

2    but money laundering is a crime that involves taking in money

3    and doing things with it, when you know the money comes from a

4    crime.   And the government's theory here is this money that

5    Mark Scott took in came from this wire fraud scheme that

6    OneCoin was running.

7              So again, Mark Scott's not charged with the wire

8    fraud.   He's charged with laundering money that the government

9    says he knew came from a crime.

10             So the government talked a lot about all the e-mails

11   it's going to put on for you, all the witnesses.          What will the

12   evidence show from all those e-mails and witnesses about

13   whether Ruja Ignatov ever brought Mark Scott in on what she was

14   doing, and the lies she was telling to investors?          Will there

15   be any e-mails or evidence that say Mark Scott knew and

16   understood that OneCoin was a scam?

17             Watch the evidence as it comes in, ladies and

18   gentlemen.    Because I submit there will not be any evidence

19   that shows that Mark knew or understood that.

20             There is another charge that he's facing here, and I

21   want to talk about it briefly because it's something -- again,

22   you'll listen to Judge Ramos at the end, but it may not mean

23   what you think it means.      He's charged with conspiracy to

24   commit bank fraud.     And the government talked about lies and

25   lies he told to everyone.      Well, the bank fraud charge relates


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 20 of 156         50
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    to banks in the U.S. that are insured by the FDIC.           That's what

2    the bank fraud charge relates to, and you're going to hear

3    evidence from the government, witnesses from banks, from FDIC

4    insured institutions in the U.S., talk about accounts that made

5    transfers and transactions.       Please listen to that evidence

6    carefully, because what you are going to find, ladies and

7    gentlemen, is the accounts at issue they are not Mark Scott's

8    accounts.    They're not accounts Mark Scott had anything to do

9    with.    They are not his funds' accounts.       They are accounts of

10   other people.    Other people who invested some money with Mark

11   Scott.    So when you listen to that testimony, this is a bank

12   fraud, how did Mark Scott help in this conspiracy to defraud

13   these FDIC insured institutions.       You're going to find there is

14   no evidence, no evidence at all, that he was part of any plot

15   to lie to those institutions.

16              So those are the charges.      And now I want to move on

17   to what the evidence will show.       I'd like to do it, I think

18   it's easiest to do in five chapters, so if we can put that on

19   the screen.    You have something on your screens?        Okay.      And

20   don't worry, they're short chapters.

21              But the first chapter, chapter one is Ruja creates

22   OneCoin.    And she does it without Mark Scott.        And I think it's

23   important to kind of get this timeline in mind a little bit.

24   So it's back in 2014, and Ruja Ignatov and a co-founder of

25   OneCoin, Sebastian Greenwood, create this cryptocurrency, or


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 21 of 156     51
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    fake cryptocurrency as it turns out.        And you'll learn that

2    this was like at the height of a boom of cryptocurrencies.           It

3    was going to be the greatest thing ever.

4              You are going to learn something during this trial

5    about what cryptocurrencies are.       I think some of you answered

6    you heard something about it when you were selected as jurors.

7    But you are going to learn more about it.         I am not going to

8    get into all of it now.      I want to make a couple of points that

9    I think the evidence will show that you'll learn about.

10             So, forget crypto, right.       Currency is kind of a

11   really weird concept when you think of it.         If I actually have

12   money in my wallet, if I took out a green piece of paper.            Why

13   does anyone take this?      Right?   It's a green piece of paper.

14   And people will take it from me, really only because you can

15   give it to someone else who will take the green piece of paper.

16   A currency is a currency that has value to other people who

17   agree it has value.

18             There is another feature of a currency.         That green

19   piece of paper, it's got all these threads on it and security

20   features.   If someone can run it through a photocopy machine --

21   my colleagues at the government table would have a problem with

22   that, so don't try that, please -- it wouldn't have much value.

23   You couldn't tell what's real and what's fake.          So

24   cryptocurrency, you'll learn, is a lot like that.            A

25   cryptocurrency created through --


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 22 of 156     52
     JB53SCO1                    Opening - Mr. Devlin-Brown

1               MR. FOLLY:    Objection, your Honor.

2               THE COURT:    Overruled.

3               MR. DEVLIN-BROWN:    -- through math.      And if I was good

4    at math, I wouldn't probably be a lawyer.         But it's created

5    through math.    You'll learn more about that.        It has these same

6    basic features.    One is it has value if other people think this

7    cryptocoin has value.      And two -- this is really important --

8    just like money, paper money, it's got to have a security

9    feature.    There's got to be something about a cryptocurrency

10   that lets people understand this coin here is real or bitcoin

11   or whatever you are going to call it, and there is a record of

12   how it's transferred and who has that.         And that's called a

13   blockchain.

14              Again, I don't need to get into the technical details.

15   You will hear a little more about it at the trial.           The

16   important thing to keep in mind is for a cryptocurrency to be

17   real, it's got to have that blockchain.         It's got to have the

18   blockchain.    And the evidence is going to show that OneCoin

19   didn't have it.    When Sebastian Greenwood and Ruja Ignatov

20   created it, there was no blockchain.

21              The evidence is also going to show they kept that a

22   very tight secret.      They created illusions of a blockchain.

23   They even had computer programmers create what looked like a

24   simulation of a blockchain.       They had a fake audit report about

25   a blockchain.    They made it appear there was a blockchain, but


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 23 of 156     53
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    there wasn't.    The evidence will also show they kept that

2    secret very closely guarded.

3              How close, ladies and gentlemen?        Well, the government

4    says they are going to bring as a witness her brother,

5    Konstantin Ignatov, who is going to testify.          Konstantin

6    Ignatov, who took over OneCoin as the public face after Ruja

7    left, didn't know for a long time that there was no blockchain.

8    That's how tightly this secret was kept.

9              You are going to learn that secret was kept also from

10   Mark Scott.    He didn't know OneCoin didn't have a blockchain.

11             I am going to move on to the next chapter.          One small

12   point on Konstantin Ignatov, because the government said in

13   their opening he is going to talk about Mark Scott.           Listen

14   carefully to what he says about Mark Scott.         He met Mark Scott

15   once, you'll find out, in passing.        He has some e-mails with

16   Mark Scott.    That are almost all about logistics and travel.

17   Listen carefully to what he says about Mark Scott when he

18   testifies, because he knows almost nothing.

19             Let's go to chapter two where we bring Mark Scott into

20   the picture.    So this is now the fall of 2015 for Mark Scott.

21   He has been a corporate lawyer, he works at this firm Locke

22   Lord, he's been there for a number of years.          He's been

23   practicing in this area for like 20 years.         And a former client

24   brings in Ruja Ignatov as a potential new law client.           And Mark

25   Scott is hired through Locke Lord to help Ruja Ignatov deal


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 24 of 156      54
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    with OneCoin's corporate structures, because the company

2    exploded in the last year, they have company structures all

3    over the place, and this is like bread and butter stuff for

4    Mark Scott.    Because he's a corporate lawyer, that's sort what

5    was he does.

6              But you are also going to see, the evidence will show

7    that Mark Scott at that point in his career wanted to kind of

8    open up his own investment fund.       He had been a corporate

9    lawyer on the sidelines helping other people set up deals and

10   other people make money.      He wanted to run his own fund.

11             And so, just at this time in his life, when he wants

12   to open a fund and he needs someone wealthy to back him, Ruja

13   Ignatov offers to back his fund.       And the evidence is going to

14   show this was a tough decision for Mark Scott.          Because even

15   back then, even early on, it was clear to Mark, and it will be

16   clear to you when you see some of these e-mails, that Ruja

17   Ignatov was, to put it mildly, a difficult person to work for.

18   She was eccentric.     Paranoid.    She insisted on talking to

19   people on cryptophones so it couldn't be monitored.           She was

20   someone who, the evidence is going to show, was much better at

21   giving orders than sort of taking advice.         So it was a tough

22   decision.

23             But there is another lawyer from Locke Lord where Mark

24   Scott worked that enters into the picture here, and I don't

25   want to spend a lot of time on it, but the government didn't


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 25 of 156     55
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    mention it and it is worth mentioning, because Ruja doesn't

2    just hire Mark Scott.      She hires someone else at Locke Lord

3    called Robert Courtneidge.      Robert Courtneidge has something

4    that Mark Scott doesn't, which is expertise in cryptocurrency.

5    So while she asks Mark to work on her corporate structure,

6    she's hiring this expert in cryptocurrency.         You are going to

7    see e-mails that involve both Robert Courtneidge, hired to help

8    her with the cryptocurrency stuff, and Mark Scott, and Ruja,

9    and there is going to be no evidence -- look carefully at all

10   those e-mails -- there will be no evidence that Robert

11   Courtneidge, the expert, ever suggested to Mark Scott that

12   there were red flags or warning signs or anything about

13   OneCoin.

14              So Mark Scott then goes on, he decides he is going to

15   do it.   He starts planning to leave his law firm job, he opens

16   up investment funds, and the evidence is going to show he did

17   everything exactly by the book.       Number one, he hired law firms

18   who were expert in this sort of thing to register funds in the

19   British Virgin Islands.

20              Now, you might be saying, well, that sounds funky, the

21   British Virgin Islands.      You'll learn at the trial that private

22   equity funds, it's quite common, especially when they make

23   money from a non-U.S. investor, to set up shop in the British

24   Virgin Islands.

25              He hired fund administrators.       Their job basically is


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 26 of 156      56
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    to screen the money coming into the fund to make sure that all

2    of it checks out.     That the people who were sending the money

3    have all the right information.       It's called KYC or know your

4    customer.   He does that as well.

5              The third thing he does, and I think this is something

6    to focus on.    He put everything in his own name.        Every fund,

7    every management of the fund, there is a bunch of corporate

8    structures, they are all in his own name.         It will show that

9    Mark Scott filled out the forms with these banks and the IRS so

10   that they would know that he had all these foreign bank

11   accounts.   The evidence will show he took no steps to hide his

12   identity from these funds that he had set up.

13             So Mark Scott sets up these funds, and around June of

14   2016, the money starts coming in.        And the evidence is going to

15   show that things went as expected at first.         The fund

16   administrators and banks asked Mark and his investors for KYC

17   information, know your customer, and Mark provided it, and

18   you'll see lots of documents that he provided about the various

19   companies that were sending him money.

20             Now, the government says that Mark Scott never told

21   the fund administrators or the banks that the money was coming,

22   really, behind the companies, that there was really some

23   connection with Ruja and OneCoin.

24             You know what, ladies and gentlemen?         The government

25   is right.   The government is right about that.         Mark Scott


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 27 of 156    57
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    provided the information about the legal entities that were

2    sending him funds.     He did not go out of his way and volunteer

3    that, by the way, these funds have connections to Ruja and

4    OneCoin.    The evidence is going to show Ruja demanded

5    confidentiality.     She was a private person.      Mark Scott was an

6    attorney.    And he did not reveal information about OneCoin as a

7    matter of practice.

8               But the government leaves something out here, because

9    the evidence is also going to show really clearly that when

10   questions came about, well, how does this company get its money

11   that just sent us the investments, we want to know, Mark Scott

12   disclosed it came from OneCoin.       You'll see e-mails, he made

13   clear when the questions were asked, that it came from OneCoin.

14              So I think that's a concept you will have to listen to

15   as the evidence comes in.      He's not volunteering information

16   comes from OneCoin.     But's not lying about it either.        There is

17   a distinction.

18              Okay.    So I think that's it for the second chapter.

19   We can turn to the third.      So, the oil deal crisis.

20              So, Mark starts getting the money in, as I said, in

21   June of 2016.      And then he starts doing what an investment

22   manager would do, which is to make investments.          One of the

23   investments that he liked was a $60 million deal related to an

24   oil field in Madagascar.      One of the reasons he liked it is

25   because Neil Bush was involved in the deal on the other side.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 28 of 156         58
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    You might be wondering "Bush?"       Yeah, that Neil Bush.      He is

2    the son of one president, the brother of another, brother of a

3    governor of Florida where Mark lived, and he was involved in

4    the deal.

5              So I mentioned before that Mark had hired these fund

6    administrators, right.      One of them was called Apex.       The

7    evidence will show that money came into the fund that Apex was

8    monitoring.    They cleared all the investment coming in, they

9    signed off then on this $60 million oil deal to Madagascar and

10   made the first payment.      Made the first payment.      Had two $30

11   million payments.     The first one was in mid-July.       They signed

12   off and they paid it.

13             Then the second payment comes due, and you'll see

14   e-mails, lots of e-mails about this.        Mark Scott contacts Apex

15   in early August, I think it is August 5, and says essentially

16   the second payment is due now, can we get that wire out, and

17   Apex says no.    They are not going to send any wires out.           And

18   you will see from the evidence, Mark is surprised by this.            And

19   he asks Apex why not?      And Apex says, well, we have questions.

20   You will see Mark answers those questions, and Apex says, well,

21   we have some more questions.       And this actually goes back and

22   forth for about a week before there is that call which the

23   government mentioned where you are going to hear Mark at his

24   wit's end trying to get Apex to release money from -- and a

25   deal that they had already signed off on.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 29 of 156     59
     JB53SCO1                    Opening - Mr. Devlin-Brown

1              Here's what the government didn't mention about that

2    recording with Apex and that situation with Apex.          And it's

3    pretty interesting.     You'll have to wait for testimony to get

4    the full story.    But, Apex had decided about 10 days before

5    that call that they didn't want to do business with the Fenero

6    Funds -- that's the name of Mark's funds -- anymore.           It's also

7    going to show they didn't just come out and tell Mark that.

8    Instead, they're just asking him these questions, he would

9    answer.   Meanwhile, they'd already decided they are not doing

10   business with him anymore.      And in fact, the evidence is going

11   to show they would prefer it if Mark were to fire them so they

12   don't have to deal with this anymore.

13             That's what the evidence will show about Apex that

14   leads up to this call where Mark is very upset and then

15   afterwards Apex is fired.

16             I think you should listen to that call.         Apex, they

17   secretly recorded, so they don't know -- they know they are

18   being recorded.    Mark Scott doesn't know he is being recorded.

19   So I think that's a very interesting call, and I encourage you

20   to listen to it when it's played.        You will have to make a

21   judgment about whether it shows someone caught in the act or

22   whether it's someone who believes -- whether they're right or

23   not -- that they are.

24             Chapter four.     Mark gets rid of Apex and things go

25   pretty smoothly at first.      He has other fund administrators,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 30 of 156       60
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    other banks.    But, as sort of it becomes fall, you'll see from

2    the evidence that Mark has doubt.        As I said, the trial will

3    show he was a stubborn man at first, that he's loyal.           But he

4    started having problems with Ruja that were too much for him.

5    You'll see evidence that in October of 2016, Mark asks Ruja for

6    information that he says he needs as a manager of registered

7    investment funds.     You will see him saying I need to go visit

8    this fund for compliance that we invested in, Ruja, I need to

9    do that.    And Ruja says no.     There are a number of incidents

10   like that.

11              So in October 2016, Mark has had enough, and he stops

12   making any further investments in the funds, and he starts

13   making plans to return the funds to the investors.           It takes a

14   while, and the government sort of makes it sound like he's

15   still involved in 2018.      But by summer of 2017, he's returned

16   everything to the investors except for 1.25 million euro

17   litigation reserve, in case any of the funds that sent money in

18   to him have some problems down the line, that there would be

19   money to handle that dispute.

20              Let's go to chapter five.      So, as I said,

21   October 2016, he wants out, and it takes a while for that to

22   happen.    What does Mark do next?     Well, the evidence will show

23   he moved on.    He got married, he had a baby, he started

24   investing in other business ventures.        The government talks a

25   lot about, well, he bought a yacht, he bought a boat, he bought


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 31 of 156         61
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    a yacht, he bought properties.       Some of them were investment

2    properties.    The evidence will show some of these expensive

3    things bought were for investment purposes.

4              The government is right.       The evidence will show that

5    investment managers get paid a huge sum of money.          But the

6    evidence is going to show some other things about that as well

7    that I want you to pay attention to.        One of the things Mark

8    spent his money on, one of these new business ventures was a

9    company he bought from an FBI agent who was running it on the

10   side.

11             What else is the evidence going to show about Mark's

12   money?   He put it in accounts with his own name, he paid taxes

13   on that money.    The documents, the e-mails, he had them all

14   here in the U.S.     That's what the evidence will show about Mark

15   moving on.

16             So, I am going to sit down in a moment as well.            The

17   prosecution gave you sort of three things to think about.

18   Listen to the law, the facts, and use your common sense.             And

19   those are great points.

20             I want to give you three things to think about as well

21   before I sit down.     And the first one is kind of obvious, but I

22   think, again, it is important.       This is a criminal case.        This

23   isn't a case about whether investors who bought OneCoin were

24   hurt, and who should have to pay them and whether Mark Scott or

25   whether other people should have to pay them.          That's not this


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 32 of 156     62
     JB53SCO1                    Opening - Mr. Devlin-Brown

1    case.    It is two federal felonies Mark is facing.        That's a

2    criminal case.

3               That leads to my second point.       Because it is a

4    criminal case, you'll bear in mind, the judge has instructed it

5    several times, the government has to prove everything beyond a

6    reasonable doubt.     And the case is going to come down to, in a

7    large part, what was Mark thinking, what did Mark believe about

8    OneCoin and the money coming into his accounts.

9               MR. FOLLY:   Objection.

10              MR. DEVLIN-BROWN:    There was an objection.

11              THE COURT:   There was?    I didn't hear it.      It's

12   overruled.

13              MR. DEVLIN-BROWN:    Thank you.     I'm almost done.

14              So it's going to be about, you are going to have to

15   climb into Mark's head to see events then.

16              That leads me to the third and final thing I want to

17   say.    Just a good reminder as you listen to the evidence.

18   There is a saying hindsight is 20/20.        What that means is

19   looking back in the rearview mirror, everything seems clear.

20   Perfectly clear.     Living in the present, it's hard sometimes to

21   see -- much harder than in hindsight -- to see what's ahead of

22   you.    That's going to be hard for you as members of the jury,

23   when you listen to the evidence, because you are going to hear

24   the FBI uncovered a massive fraud scheme.         You are going to

25   hear people, the brother of Ruja Ignatov testify about it.            And


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 33 of 156      63
     JB53SCO1

1    then you are going to see videos of the Ruja OneCoin

2    presentations, and it's going to be hard to take out of your

3    head, you know what you know now, what we all know now about

4    OneCoin, that people didn't necessarily know then when they

5    were giving Ruja their money.

6              But I think in order to do justice in this case, you

7    are going to have to try to put hindsight out of your heads.

8    You are going to have to try to see things, to do your duty,

9    really, you are going to have to try to see things as Mark saw

10   things unfold in 2015 and 2016 when he was involved in this.

11             I'm confident, ladies and gentlemen, that when you do

12   that, at the end of this case, you'll return the only verdict

13   that's really supported by justice and the evidence.           And that

14   is that Mark Scott is not guilty on either count.          Thank you.

15             THE COURT:    Thank you, Mr. Devlin-Brown.       Can I impose

16   upon maybe a couple of the lawyers or Mr. Barile to remove the

17   podium from that part of the courtroom.

18             MR. DiMASE:    Judge, where would you like it?

19             THE COURT:    Over there.    And I would ask the

20   government to please call its first witness.

21             MR. DiMASE:    Thank you, your Honor.       The government

22   calls William Horn.

23             THE COURT:    Mr. Horn, please step all the way forward

24   towards me and then to your right.

25             Mr. Horn, please remain standing once you step up into


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 34 of 156   64
     JB53SCO1                    Horn - Direct

1    the witness stand.

2     WILLIAM HORN,

3          called as a witness by the Government,

4          having been duly sworn, testified as follows:

5    DIRECT EXAMINATION

6    BY MR. DiMASE:

7    Q.   Good morning, Mr. Horn.

8    A.   Good morning.

9    Q.   This is a big courtroom, as the judge mentioned, so just I

10   know it's tough.     If you can use the microphone, that would be

11   great.

12               Mr. Horn, where do you live?

13   A.   Cookeville, Tennessee.

14   Q.   Could you tell the jury where that is in relation to other

15   big cities in Tennessee?

16   A.   Cookeville is located about -- it's on I-40, about halfway

17   between Nashville and Knoxville.

18   Q.   About how far is it from Nashville?

19   A.   65 miles either way.

20   Q.   How old are you, Mr. Horn?

21   A.   76.

22   Q.   Are you married?

23   A.   Yes.

24   Q.   Do you have children?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 35 of 156   65
     JB53SCO1                    Horn - Direct

1    Q.   Do you have any grandchildren?

2    A.   Yes.

3    Q.   Are you currently caring for any dependents, Mr. Horn?

4    A.   Caring -- I've had full custody of the 18 year old for 18

5    years.    And I've got a 10-year-old granddaughter that's in the

6    fifth grade at elementary school.        We have full custody of her.

7    Q.   And the 18 year old, is that also a grandchild?

8    A.   Yes.

9    Q.   They both live with you?

10   A.   Yes.

11   Q.   What do you currently do for a living?

12   A.   I am involved in Medicare enrollments for seniors such as

13   myself.

14   Q.   How do you get paid for that?

15   A.   Commissions only.

16   Q.   For signing people up?

17   A.   Yes.

18   Q.   Mr. Horn, are you familiar with the term MLM or multilevel

19   marketing?

20   A.   Yes, I am.

21   Q.   Have you or your wife ever been involved in the past in

22   multilevel marketing sales organizations?

23   A.   Yes.

24   Q.   When were you or your wife first involved in a multilevel

25   marketing organization?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 36 of 156   66
     JB53SCO1                    Horn - Direct

1    A.   That would be early 1971, '72.

2    Q.   What was that organization, if you can recall?

3    A.   It was called a company by the name of Holiday Magic.

4    Q.   What kinds of things did they sell?

5    A.   Makeup.

6    Q.   Were or your wife involved in any other multilevel

7    marketing sales organizations after that?

8    A.   Yes.    Two or three years after that with Herbal Life.

9    Q.   Did you and your wife earn any profit from participating in

10   those two organizations?

11   A.   No.

12   Q.   Are you familiar with a company called OneCoin?

13   A.   Yes, I am.

14   Q.   Is that also a multilevel marketing organization?

15   A.   Yes.

16   Q.   How did you first become aware of OneCoin?

17   A.   I was acquainted very casually with a fellow I met at a

18   local electronic store.      And after about the third contact, we

19   talked, I was in the market for a TV, and he told me what he

20   did, that that job was just temporary.         His real money was

21   being made with a company called OneCoin.

22               (Continued on next page)

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 37 of 156   67
     JB59SCO2                    Horn - Direct

1    Q.   With what?    I'm sorry.   I couldn't hear you.

2    A.   His real money was made with a company by the name of

3    OneCoin.

4    Q.   What was this individual's name.

5    A.   James West.

6    Q.   When did he start talking to you about OneCoin,

7    approximately?

8    A.   It was in 2015.    Like October, November.       That time period.

9    Q.   Could you briefly tell the jury some of the things that

10   Mr. West told you at that time about OneCoin.

11   A.   Well, it was a period of time when the term -- the product

12   called cryptocurrency was coming on the scene making some big

13   waves with other companies.       He was making money, more money

14   than he ever made before.

15   Q.   What did he say that OneCoin was selling?

16   A.   Cryptocurrency.

17   Q.   And what did he tell you about it as a potential investment

18   opportunity?

19   A.   It was the greatest thing going.       It was -- there was a lot

20   of money to be made.     They said that they would be -- it was

21   the bitcoin killer.

22   Q.   Were you familiar with bitcoin at that time, Mr. Horn?

23   A.   Very briefly.

24   Q.   What did you understand the value of bitcoin at around that

25   time?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 38 of 156      68
     JB59SCO2                    Horn - Direct

1    A.   Bitcoin per unit, on a per unit, per piece basis was like a

2    dollar-and-a-half per bitcoin.

3    Q.   Rather than talking about OneCoin for the moment let's

4    focus on bitcoin.     Did you have and understanding about bitcoin

5    at that time?

6    A.   I'm sorry.    I thought you were asking about bitcoin.          Yes,

7    I did.    Very.    But the value was generated internally by the

8    company so it could be anything they wanted it to be.

9    Q.   Are you speaking now about OneCoin or bitcoin?

10   A.   About OneCoin.

11   Q.   Let's focus on bitcoin for a moment.        Were you familiar

12   with the value of bitcoin at that time?

13   A.   Sorry.

14   Q.   That's OK.

15   A.   Yes.   Through a very small degree, on what was on -- mostly

16   talked about on NPR radio.

17   Q.   Were you aware of the large increase in bitcoin in value at

18   around that time?

19   A.   Bitcoin, yes.

20   Q.   So after hearing about OneCoin from Mr. West did you

21   invest?

22   A.   Yes.

23   Q.   How much did you invest initially?

24   A.   I did not want to invest anything but it was obvious I

25   couldn't get him to go away, so to speak, leave me alone.            I'm


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 39 of 156   69
     JB59SCO2                    Horn - Direct

1    not interested.    I had five one hundred dollars bills and gave

2    it to him and said leave me.

3    Q.   Cash?

4    A.   Cash.

5    Q.   What did you get in return for that investment?

6    A.   It was a starter package that they referred to and for that

7    you got something like -- my memory is a little faulty because

8    it has been a few years.      You got tokens in the amount of maybe

9    six thousand dollars.

10   Q.   So you got some tokens with the package; is that right?

11   A.   Right.

12   Q.   And how could tokens be used to get OneCoins?

13   A.   You put the tokens into a process they call mining, such as

14   gold mining.

15   Q.   And then you would get OneCoins on the other end?

16   A.   What would magically appear would be OneCoins.

17   Q.   Let me now direct your attention to early January of 2016,

18   specifically January 2.      What happened that day?

19   A.   There was a rollout, they referred to it as a rollout for

20   North America held at the Pearson Hotel at Nashville, at -- on

21   the grounds of the airport and they had a big gathering.

22   Q.   When you say rollout, is that a rollout of OneCoin in the

23   United States?

24   A.   Yes.

25   Q.   And who was leading that event?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 40 of 156         70
     JB59SCO2                    Horn - Direct

1    A.    A couple of young fellows from South Florida by the name of

2    Maurice Katz, spelled with a K-A-T-Z.        Sal Leto L-E-T-O.       And

3    local man by the name of Bob Byron.

4    Q.    How many people approximately attended that event?

5    A.    Approximately 300.

6    Q.    And could you briefly summarize some of the things that the

7    speakers at that event said about OneCoin?

8    A.    They said that the bottomline if you put money into this

9    it's going to grow like wild fire, make a lot of money off of

10   it.

11   Q.    Are you familiar with a person named Ruja Ignatova or the

12   name Ruja Ignatova?

13   A.    Ruja Ignatova was the founder and CEO of OneCoin.

14   Q.    Did you ever meet her?

15   A.    No.

16   Q.    What did you learn about her from other people within the

17   OneCoin organization?

18   A.    She was a very bright, intelligent person, two master's

19   degrees.    I forget the exact field of endeavor the master's

20   were in.

21   Q.    What was your impression of her based on what you heard?

22   A.    Very believable.

23   Q.    Was that the only OneCoin event you attended in 2016,

24   Mr. Horn?

25   A.    2016 there was -- the first one referred to on January 2.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 41 of 156    71
     JB59SCO2                    Horn - Direct

1    The next one.

2    Q.   Did you attend other events in that year?

3    A.   There was one in Houston, Texas which --

4    Q.   Did you go to that one?

5    A.   Yes.

6    Q.   Did you go to some others in your local area as well?

7    A.   Very local area at the -- a meeting room in the Holiday Inn

8    attended by the maximum of maybe ten people.          Most of those

9    were people that already signed up.

10   Q.   And were there any particular rules for people who attended

11   those events, Mr. Horn?

12   A.   Yes.   Lose your cellphone.     Do not bring the cellphone.      If

13   you're caught using your cellphone in that meeting hall we'll

14   take it.    You could not record audio or video at these

15   meetings.

16   Q.   Did anyone tell you why?

17   A.   They had not been accepted through the SEC, Securities and

18   Exchange Commission, in North America.

19   Q.   Meaning you had an understanding of OneCoin was not

20   authorized by the SEC in the United States?

21   A.   They were viewed as selling unsecured securities,

22   unregistered.

23   Q.   What was your understanding, Mr. Horn, of how the

24   commission structure for OneCoin worked?

25   A.   It was ten percent of the total package that you were able


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 42 of 156        72
     JB59SCO2                    Horn - Direct

1    to sell that was paid out.      Say, for instance, a five thousand

2    dollar package, the commission would be ten percent of that so

3    it will be five hundred dollars.       And that was broken down into

4    a 60/40 arrangement.     Where 40 percent -- I may have it

5    backwards but substantial amount of what you earned had to be

6    left in the, what they called the back office in your account.

7    Q.    So that you couldn't get it in cash?

8    A.    Right.

9    Q.    But some portion you were told you could get in cash; is

10   that right?

11   A.    I'm sorry?

12   Q.    Some portion you were told you would be able to get in

13   cash; is that right?

14   A.    Yes.

15   Q.    And you mentioned the back office.       What does that refer

16   to?

17   A.    It's an area of the OneCoin, the website where only you

18   could gain access through a properly registered --

19   Q.    So you can log into this part of the website using your

20   password and username?

21   A.    Yes.   You were the only one that could get in there.          It

22   wasn't available to the public.

23   Q.    What did you decide to do, Mr. Horn, after attending that

24   January 2016 OneCoin event?       Did you invest more?

25   A.    Invest more money, yes.     You couldn't lose.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 43 of 156   73
     JB59SCO2                    Horn - Direct

1    Q.   When you registered with OneCoin what were you told to say

2    regarding where you lived?

3    A.   We were told in addition to your regular address you were a

4    resident of U.S. Virgin Islands.

5    Q.   Did anyone say why you should report that you were a

6    resident of the U.S. Virgin Islands?

7    A.   That was because they were not registered in the United

8    States as a legitimate concern.

9    Q.   The same issue you were talking about before regarding the

10   recording of events, the SEC authorization?

11   A.   Yes.   Like sheep to a slaughter we said U.S. Virgin

12   Islands.

13   Q.   So let me show you Government Exhibit 2803 and at this

14   point if you would grab a binder sitting there to your left and

15   Mr. Barile if you could just show --

16   A.   You say 2803?

17   Q.   Yes.   Please.

18   A.   This document was printed off.       It was a money that was

19   being sent to a bank in Germany.

20   Q.   Mr. Horn, let me pause you for one minute.         Do you

21   recognize this document here, 2803?

22   A.   Yes.

23   Q.   Is this a bank document showing a wire transfer that you

24   made?

25   A.   Yes.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 44 of 156   74
     JB59SCO2                    Horn - Direct

1    Q.   And when was that -- was that in connection with the

2    OneCoin package purchase?

3    A.   Yes, it was.

4    Q.   When was that?

5    A.   I'm looking here.     January 20, 2016; a.m.

6              MR. DiMASE:    One moment, Mr. Horn.

7              Your Honor, the government offers Government Exhibit

8    2803 into evidence.

9              MR. GARVIN:    No objection.

10             THE COURT:    2803 will be received.

11             (Government's Exhibit 2803 received in evidence)

12             MR. DiMASE:    Mr. Barile would you please publish that

13   to the jury.

14   Q.   How much did you wire for a OneCoin package on January 20,

15   2016?

16   A.   That would be $20,570.75.

17   Q.   And which bank did you sent that money from?         In other

18   words, what -- where did you have your account where you sent

19   the money from?

20   A.   It was American Bank and Trust of the Cumberlands.

21   Q.   And what was the name of the company that you sent the

22   money to?

23   A.   The beneficiary would be referring to would be IMS GmbH.

24   Q.   And where was that company located?

25   A.   Heiligenhaus -- my German is very poor -- Germany.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 45 of 156   75
     JB59SCO2                    Horn - Direct

1    Q.   Do you remember what you told the bank about the reason for

2    this wire transfer, your own bank?

3    A.   It was for educational purposes, educational documents and

4    training.

5    Q.   And why did you tell the bank that that was the purpose of

6    the wire?

7    A.   Well, number one, we were told that the wire would probably

8    not take place if the true nature of the money being spent was

9    said to the bank.     So we --

10   Q.   Were you told by people at OneCoin to tell the bank it was

11   for educational materials?

12   A.   Yes.

13   Q.   Let me now show you what's been marked as Government

14   Exhibit 2810 in your binder.       If it's easier for you, Mr. Horn,

15   you can also look at the screen, whichever is easier for you.

16   A.   The screen is probably easier.

17   Q.   OK.

18               MR. DiMASE:    Mr. Barile, if you wouldn't mind

19   scrolling through the pages of this exhibit for Mr. Horn

20   briefly.

21               THE WITNESS:    Yes.

22   Q.   Do you recognize that document, Mr. Horn?

23   A.   Yes.

24   Q.   What is it?

25   A.   It was a document that was part of the back office with


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 46 of 156    76
     JB59SCO2                    Horn - Direct

1    what they referred to, different packages or levels of

2    investment.     Like the one we're on right now shows a Festival

3    Package.

4    Q.   So these were the different packages that you could buy at

5    OneCoin?

6    A.   Yes.

7    Q.   And you said you saw this on the OneCoin website; is that

8    right?

9    A.   Yes.    But this was not available for the general public.

10   Q.   It was in the back office?

11   A.   Right.

12               MR. DiMASE:   Your Honor, the government offers Exhibit

13   2810 into evidence.

14               THE COURT:    Any objection?

15               MR. GARVIN:   No objection.

16               THE COURT:    2810 will be received.

17               (Government's Exhibit 2810 received in evidence)

18   Q.   Mr. Horn, the first page here, what does this page show?

19   A.   It goes by the name of a Festival Package which at that

20   time was one of the larger packages that one could -- that a

21   person could invest in.

22   Q.   Is this the package that you purchased in January of 2016

23   for over $20,000?

24   A.   Yes.

25   Q.   And it says here it comes with 275,000 tokens.          Do you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 47 of 156    77
     JB59SCO2                    Horn - Direct

1    recall getting tokens with this package?

2    A.   That was the amount that the company credited on your back

3    office as the tokens that would eventually go into mining and

4    produce wonderful amounts of money.

5    Q.   OneCoins, right?

6    A.   OneCoins, yes.

7    Q.   Did you receive anything other than tokens with the

8    Festival Package?

9    A.   We received a link to access the so-called educational

10   material which you were to read, take a few tests.           It was

11   sufficient enough for them to meet the KYC requirements.

12   Q.   With respect to these educational materials that you

13   received, did you look at them?

14   A.   Yes, I did.

15   Q.   And what did you later learn about the educational

16   materials that you received from OneCoin?

17   A.   I had seen part of it on various websites.         It looked to me

18   like that they had taken and plagiarized this material and took

19   credit for it and posted it on the internet.

20   Q.   So just to break that down.      Are you saying that you found

21   the text that was in the educational materials on other places

22   on the internet that you reviewed?

23   A.   Other places, yes, but I can't remember -- at the time it

24   just -- I did not make note of it but I --

25   Q.   You later saw that?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 48 of 156        78
     JB59SCO2                    Horn - Direct

1    A.   Sorry?

2    Q.   You saw that later?

3    A.   Yes.

4    Q.   And based on that you believe that the materials may have

5    been plagiarized?     Is that what you're saying?

6    A.   They might have very well been.

7    Q.   I'm going to show you now, going back to the January

8    transaction, Government Exhibit 2804 for identification.             Do

9    you recognize that document, Mr. Horn?

10   A.   Yes.

11   Q.   What is it?

12   A.   That was a document showing pertinent information about

13   money I withdrew.

14   Q.   Is this related, Mr. Horn, to the January 20, 2016 transfer

15   you made to Germany?

16   A.   Yes, it is.

17   Q.   And does this document come from your bank, the same bank

18   you made the transfer from?

19   A.   Yes, it does.

20               MR. DiMASE:   Government offers Exhibit 2804 into

21   evidence.

22               MR. GARVIN:   No objection.

23               THE COURT:    2804 will be received.

24               (Government's Exhibit 2804 received in evidence)

25   Q.   Who is up in the top left-hand column, Azura Collins, who


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 49 of 156   79
     JB59SCO2                    Horn - Direct

1    is that?

2    A.   Azura is my granddaughter.      She's ten years old.

3    Q.   She's one of the two grandchildren that you take care of

4    right now?

5    A.   Yes.

6    Q.   What does this document show regarding where that money,

7    the $20,000 came from that you sent to her?

8    A.   It shows that on January 20 of 2016 I had made an order

9    for -- to the bank, $20,570.75.       This was just an order we

10   placed.

11   Q.   Why does it have your granddaughter's name on it?

12   A.   We were creating a little savings account for her education

13   later.

14   Q.   So the account that this money came from was an account you

15   had set up for your granddaughter for her education?

16   A.   That's correct.

17   Q.   Were you the only person in your family who invested in

18   OneCoin?

19   A.   No.

20   Q.   Who else did?

21   A.   Two younger brothers and a sister.

22   Q.   Did you bring them in?

23   A.   I explained everything to them about cryptocurrency that I

24   had my limited knowledge at that time.         I told them to be very

25   careful.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 50 of 156   80
     JB59SCO2                    Horn - Direct

1    Q.   But, Mr. Horn, at the end of the day were you the one who

2    brought them in?

3    A.   Yes.

4    Q.   Did you receive any money in commissions for bringing them

5    in that you can recall?

6    A.   We received a commission that was posted or credited to our

7    back office.

8    Q.   In what form, do you remember?       Was it money or tokens?

9    A.   Tokens.

10   Q.   I'm going to show you Government Exhibit 2811 for

11   identification.

12   A.   OK.

13   Q.   Now, Mr. Horn did you make any additional investments into

14   OneCoin after that $20,000 investment in January of 2016?

15   A.   Yes.

16   Q.   Looking at --

17               MR. DiMASE:   If you could just scroll through the

18   pages, Mr. Barile, of 2811.

19   Q.   Do you recognize this document, Mr. Horn?

20   A.   Yes.

21   Q.   Is this an order form related to another OneCoin investment

22   you made?

23   A.   This was in the amount of $6,062.60.

24   Q.   Is this an order form related to that particular

25   transaction?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 51 of 156   81
     JB59SCO2                    Horn - Direct

1    A.   Yes, it is.

2    Q.   To be clear, is this a document from the bank or is it a

3    document -- an order form from a OneCoin-related entity?

4    A.   This was from the OneCoin organization and said exactly

5    where the money was to be wired to from the bank.

6    Q.   And so after you placed this order and got the invoice it

7    was then that you would go to the bank and send the money; is

8    that right?

9    A.   Yes.    That's correct.

10               MR. DiMASE:   Government offers exhibit 2811.

11               MR. GARVIN:   No objection.

12               THE COURT:    2811 will be received.

13               (Government's Exhibit 2811 received in evidence)

14               MR. DiMASE:   Mr. Barile, could you scroll a couple of

15   pages.

16               Mr. Barile could you go to the page showing the

17   investment amount.

18   Q.   Mr. Horn, looking at the top of this page how much was this

19   invoice for?

20   A.   At that time it was $6,062.60.

21   Q.   What did you buy on this occasion?

22   A.   That was called a Typhoon Academy Package.         It was a

23   smaller package.

24   Q.   Smaller than the Festival Package you bought at the

25   beginning?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 52 of 156      82
     JB59SCO2                    Horn - Direct

1    A.   That's correct.

2                MR. DiMASE:   Mr. Barile, could you now turn to page

3    six of this document, please.

4    Q.   Now, did this document contain some instructions, Mr. Horn,

5    regarding what to say or not to say to the bank about your

6    transfer?

7    A.   Yes, it does.    I'll read this.

8    Q.   Could you read this, the part under step two.

9    A.   It says in part:     Do not include words like OneCoin

10   investment, digital currency or cryptocurrency.          Using these

11   words or similar will cause your bank wire to be rejected and

12   funds will be returned.

13   Q.   Why don't you go to the -- not the dash after that one but

14   the one starting "if you are asked."        What does that say?

15   A.   Is that the same page?

16   Q.   Yes.

17   A.   If you are asked what is the purpose of this wire transfer

18   you can simply state educational training package.           No other

19   information will be required.

20   Q.   And is that consistent with the instructions you had

21   received about the earlier January 2016 wire transfer?

22   A.   Same thing.

23   Q.   Did you ever have trouble making a transfer of money to

24   OneCoin?

25   A.   We did once.    It was a junior officer of the bank.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 53 of 156   83
     JB59SCO2                    Horn - Direct

1    Q.   Which bank was that?

2    A.   American Bank & Trust.

3    Q.   And what happened?

4    A.   Money was not sent.

5    Q.   Did you have a discussion with this junior officer at the

6    bank?

7    A.   Yes.

8    Q.   Why did they say that you couldn't send the money?

9    A.   He said that there was something fishy about all of this

10   and basically I'm trying to protect you from yourself.

11   Q.   Were you able to send this particular wire, this six

12   thousand that was referred to in this order form?

13   A.   At a later date I did successfully send it to Germany.

14   Q.   I will show you Government Exhibit 2812 for identification.

15               Do you recognize that document, Mr. Horn?

16   A.   Yes, I do.

17   Q.   What is it?

18   A.   It is an order for $6,062.60.

19   Q.   And is this a bank document reflecting a wire transfer you

20   made?

21   A.   This is the -- what was sent on the particular day,

22   particular place and the dollar amount.

23   Q.   What was the date?

24   A.   Was that the one for --

25   Q.   Do you see the date there at the top on the screen,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 54 of 156    84
     JB59SCO2                    Horn - Direct

1    Mr. Horn?

2    A.   Yes.    February 23 of 2016.

3                MR. DiMASE:   Government offers Exhibit 2812.

4                MR. GARVIN:   No objection.

5                THE COURT:    2812 will be received.

6                (Government's Exhibit 2812 received in evidence)

7    Q.   So this document shows you sent how much on this occasion?

8    A.   $6,062.60.

9    Q.   And on this occasion where did you send the money?

10   A.   It went to an organization by the name of Secure Point

11   Corporation in Lynbrook, New York.

12   Q.   This was for that same Typhoon Academy Package?

13   A.   To my recollection it was the one that did not get sent

14   earlier.

15   Q.   This wire did get sent, this particular --

16   A.   Yes.    Right.

17   Q.   Let me now turn to the back office environment that you

18   were describing before.      Could you please look at Government

19   Exhibits 2817 and 2817A.

20   A.   Yes.    I recognize that.

21   Q.   What are those documents, Mr. Horn?

22   A.   That is an area of the back office website that everyone

23   had access to that had their -- a legitimate back office or a

24   reason to be there called the dashboard.         It shows the token

25   amounts, certain areas --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 55 of 156    85
     JB59SCO2                    Horn - Direct

1    Q.   Does it show the number of coins you had at that point as

2    well?

3    A.   Yes.

4    Q.   Are these two exhibits showing your dashboard in the back

5    office?

6    A.   It must have been because I didn't have access to anything

7    else but mine.

8    Q.   What was the date of the back office screenshots here?          If

9    you look at the lower right-hand corner.

10   A.   February 28 of 2016.

11               MR. DiMASE:    Your Honor, the government offers

12   Exhibits 2817 and 2817A.

13               MR. GARVIN:    No objection.

14               THE COURT:    Those exhibits will be received.

15               (Government's Exhibits 2817 and 2817A received in

16   evidence)

17   Q.   Let's just show 2817A to the jury.

18               Mr. Horn just to be clear did you have just one

19   account with OneCoin or did you wind up having more than one?

20   A.   I had multiple accounts.

21   Q.   Did each package you purchased result in a new account?

22   A.   Yes.

23   Q.   So this shows just one of your accounts; is that correct?

24   A.   That's correct.

25   Q.   How many OneCoins does it show you had at this time on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 56 of 156   86
     JB59SCO2                    Horn - Direct

1    February 28, 2016 in this account?

2    A.   It says 250 OneCoin.     Showing zero.

3    Q.   By the way, do you remember putting the white labels on

4    this particular document at some point?

5    A.   Yes.    They did not have the ability on the website to print

6    off blank dashboards, so I was trying to create a

7    blank dashboard so I could put figures in there to estimate

8    what -- I don't recall exactly how they told us to -- how to

9    estimate the tokens that would turn into coins but I did put --

10   it wasn't whiteout.       It was white strips.

11   Q.   You were trying to make one that was clean so you could

12   write in it yourself?

13   A.   That's correct.

14   Q.   What was your understanding of the value of OneCoin?

15   A.   At that time it was approximately -- there was a graph that

16   showed, internally produced graph which --

17   Q.   Why don't we look at that.      I will show you Government

18   Exhibit 2801 for identification.

19   A.   Yes.    I recognize that.

20               MR. DiMASE:   Ms. Rivera, I think there may be a way to

21   erase these blue marks from where you are, if that's possible.

22   Thank you.

23   Q.   Mr. Horn, do you recognize 2801?

24   A.   Yes.

25   Q.   What is that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 57 of 156    87
     JB59SCO2                    Horn - Direct

1    A.   It was a graph that showed a hypothetical value.          It had to

2    be hypothetical because we were in like June or July at the

3    time and this graph projected itself out to February the

4    following year.

5    Q.   Do you know if that's February 2016 on the graph or 2017 as

6    you sit here today?

7    A.   2016.

8    Q.   And where did you get this document or where did you see

9    this document?

10   A.   It was printable in the back office.

11   Q.   OneCoin website?

12   A.   Yes.

13               MR. DiMASE:   Government offers 2801.

14               MR. GARVIN:   No objection.

15               THE COURT:    2801 will be received.

16               (Government's Exhibit 2801 received in evidence)

17   Q.   So this shows the increasing value of OneCoin over a number

18   of months?

19   A.   Yes.    That's true.

20   Q.   Did you ever -- during the time that you were investing in

21   OneCoin did you ever see the value of OneCoin go down?

22   A.   Never.

23   Q.   What were you told about how the value of OneCoin was

24   determined?

25   A.   It would be determined by the laws of supply and demand.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 58 of 156   88
     JB59SCO2                    Horn - Direct

1    Q.   What, if anything, were you told about your ability to

2    exchange your OneCoins for other fiat currencies or regular

3    currencies?

4    A.   Instead of having a fiat currency you could exchange them

5    the best way would be on a debit card.

6    Q.   Do you remember any discussion about an exchange being set

7    up by OneCoin?

8    A.   Yes.   They were -- when prompted they were told -- they

9    were in the process of gaining access or entrance on the forex,

10   which is the foreign exchange, and multiple exchange would not

11   be privately owned or controlled but that's where everything

12   was going to happen, just hang on, wait, it will happen.

13   Q.   Wait until there's an operational exchange --

14   A.   That's right.

15   Q.   -- running?

16   A.   That's correct.

17   Q.   What did you understand you would be able to do on in that

18   exchange once it was running?

19   A.   Take our earnings or our profit out and use it --

20   Q.   Trade it for other currencies?

21   A.   Buy other currencies or if they had a proper merchant

22   platform which is merchant platform would be a regular store,

23   would sell anything as long as they would accept your coins.

24   Q.   Did that exchange ever get opened while you were investing

25   with OneCoin?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 59 of 156      89
     JB59SCO2                    Horn - Direct

1    A.   It never to this date is not opened.

2    Q.   What about a merchant platform?

3    A.   Nothing.    Same way.

4    Q.   Were you ever able to use your OneCoins to buy anything at

5    all?

6    A.   Nothing.

7    Q.   Are you familiar with the concept of OneCoin splits?

8                THE COURT:    Actually it's eleven o'clock, Mr. DiMase,

9    so we're going to take our morning break.         Ladies and gentlemen

10   we'll reconvene promptly in fifteen minutes.          Please do not

11   discuss the case.

12               (Jury not present)

13               THE COURT:    Mr. Horn, you've may step down.      Please

14   watch your step as you step down.

15               Any work for me?

16               MR. GARVIN:    Nothing your Honor.

17               THE COURT:    Fifteen minutes.   Don't be late, folks.

18               (Recess)

19               (Jury present)

20               THE COURT:    Mr. DiMase.

21               MR. DiMASE:    Thank you, your Honor.

22   BY MR. DiMASE:

23   Q.   Mr. Horn.

24   A.   Yes.

25   Q.   Going back to your investment of a little over six thousand


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 60 of 156      90
     JB59SCO2                    Horn - Direct

1    dollars in February of 2016.       Could you tell the jury how you

2    put together the money to make that investment?

3    A.   Yes.    I had at that time what my kids, my grandchildren

4    would say, was wearing a piece of bling.         It was a gold chain

5    that weighed -- it was heavy, a Cuban link.         I pawned it.

6    Q.   Whose chain was it?     I'm sorry.

7    A.   Mine.

8    Q.   Yours?    What did you do with it?

9    A.   It was not in my character to wear that kind of stuff.          So

10   I took it and sold it to a pawn shop for $1,800.

11               And I have a friend who is a building contractor out

12   in the county where I live.       He wanted my truck.     I had a first

13   year, it's a Dodge dually truck came out.         I didn't need the

14   truck.   I wanted to get rid of it.       I think it was -- he gave

15   me $3,500 for it.     And he had to tow it away.       So it was doing

16   me no good.     It was an asset that was doing me no good.

17               So what's that 18 plus -- there was a portable

18   generator, a new one, that I had leftover for some items from

19   an auction and that made up about a thousand dollars.           So he

20   gave me cash out of his bib overalls.        He was a character.

21               But, anyhow, it was about six thousand dollars there.

22   I thought it would do me more good to invest it than it just

23   sitting outside in the rain and snow.        So I did it.     And that's

24   how we generated that cash.

25   Q.   It is a little hard to hear you so I'm going to ask you to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 61 of 156   91
     JB59SCO2                    Horn - Direct

1    speak a little more into the microphone.

2    A.   Will do.

3    Q.   Thank you.   So essentially you sold your chain, an old

4    truck, and a generator to put together the money?

5    A.   That's correct.

6    Q.   Are you familiar with the concept of OneCoin splits?

7    A.   A split.    Yes.   I am.

8    Q.   And who told you about splits?

9    A.   Well it was very common knowledge around the meetings that

10   they were having, everybody was talking daily, almost hourly.

11   A split would occur when the ill-conceived notion of the value

12   of the coin reached a percent -- I'm trying to remember exact

13   words they said.     It's whenever the barometer reached a hundred

14   percent a split could occur at any time and it was a way to get

15   people to invest more money faster, more frequently.

16   Q.   What would happen when a split occurred?

17   A.   The value that you had in the coin, if it was ten thousand,

18   twenty thousand, everything would double, the value.

19   Q.   Let me go back to 2817A, if you could publish that again,

20   Mr. Barile.

21               This is the back office again?

22   A.   Yes.

23   Q.   Do you see where it says split barometer down there at the

24   bottom?

25   A.   Yes.    I see that.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 62 of 156    92
     JB59SCO2                    Horn - Direct

1    Q.   Is that what you were referring to when you said that there

2    was a barometer?

3    A.   Yes.   I think this one here showed what 91 percent,

4    something.

5    Q.   What would happen when that split barometer hit a hundred

6    percent?    Is that when the amount -- the value would double?

7    A.   That's when the magic would occur.

8    Q.   How was that used by OneCoin promoters to market the

9    packages that they were selling?

10   A.   It was used -- there's a term referred to as FOMO F-O-M-O,

11   fear of missing out.     Nobody wants to miss out on the magic

12   that would happen to your -- I call it magic.          It was lies.

13   They never had a blockchain, never had one.         And that's what

14   makes everything run.      But they never had one.

15   Q.   And it was -- so the split barometer approaching a hundred

16   percent would be something that would want to make people get

17   in fast?    That is what you were talking about?

18   A.   For fear that they would miss out on the grandiose idea of

19   investment.

20   Q.   And doubling their money?

21   A.   Yes.

22   Q.   Let me show you Government Exhibit 2816 for identification.

23   Do you recognize that document, Mr. Horn?

24   A.   Yes.

25   Q.   What is it?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 63 of 156    93
     JB59SCO2                    Horn - Direct

1    A.   It shows a thermometer with the various degrees I guess at

2    centigrade starting -- it didn't really -- there wasn't much

3    emphasis --

4    Q.   Well is this a document relating to an announcement on a

5    split at one point?

6    A.   An upcoming split, yes.

7    Q.   Where did you find this document?

8    A.   On the website.

9    Q.   OneCoin website?

10   A.   On the OneCoin website.      Yes.   That's correct.

11               MR. DiMASE:   The government offers Exhibit 2816.

12               MR. GARVIN:   No objection.

13               THE COURT:    2816 will be received.

14               (Government's Exhibit 2816 received in evidence)

15   Q.   Turning to the second page of this document.         Is that some

16   information from OneCoin about the rules around splits?

17   A.   Yes.

18   Q.   For example, can you read the paragraph starting with the

19   word "now."     It's about four or five paragraphs down -- four

20   paragraphs down.

21   A.   Now you have yet -- this is talking to us as the little

22   people out generating money -- now you have yet another

23   opportunity to take advantage of this split.          If you have a

24   premium today, upgrade from premium to Festival Pack, our

25   latest time-limited offer and receive two more splits on top of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 64 of 156   94
     JB59SCO2                    Horn - Direct

1    those you've got with the premium.

2                It got to the point where they were giving away the

3    farm and I knew that it was a fraud.

4    Q.   We'll come to that in one moment.

5                As of February 2016 about how much had you invested in

6    total into OneCoin yourself?

7    A.   Close to $30,000.

8    Q.   And after February 2016 did anyone else in your family

9    invest additional money?

10   A.   At the time I don't think that my two brothers were -- had

11   invested any of their money and it was right at -- from

12   February 28, the next month or so, I told them to proceed with

13   caution, only invest what you can afford to lose.

14   Q.   So they invested, your brothers?

15   A.   Yes.

16   Q.   Did your son later invest in around June 2016?

17   A.   Yes.

18   Q.   How much did he put in?

19   A.   Six thousand dollars even.

20   Q.   Going back to what you said a moment ago.         Was there a

21   time, Mr. Horn, when you came to believe that OneCoin was

22   fraudulent?

23   A.   Yes.

24   Q.   About when did you start to believe that?

25   A.   I think it was probably May or June 2016.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 65 of 156   95
     JB59SCO2                    Horn - Direct

1    Q.   Was it a little later than that after your son had

2    invested?

3    A.   I'm sorry.   Yes, it was.     Late fall.    It was November,

4    October area, timeframe.

5    Q.   So sometime in later 2016?

6    A.   Yes.   Later in 2016.

7    Q.   And what caused you to come to that conclusion?

8    A.   Nothing in my years I've been on this earth that anybody

9    was going to make those fictitious gains with a little bit of

10   money.   They were giving away so much that it couldn't be true.

11   It was a fraud.    And I determined that.       I did not publish that

12   in any way.    It was just my thoughts.      And I let my thoughts be

13   known.

14   Q.   Was there anything else that you were doing around that

15   time that caused you to believe it might be fraudulent?

16   A.   (No response).

17   Q.   Did you do any research?

18   A.   Oh, well.    I did that daily.    But I didn't dig deep enough.

19   They had been shut down several banks in China, Germany,

20   Austria, around like that.

21   Q.   So just without going into too much detail you saw some

22   negative information available as well?

23   A.   A lot of negative.     There were haters, there were lovers of

24   the coin.    For every lover there was two or three haters and

25   you just had to dig it all up and make your own conclusions.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 66 of 156          96
     JB59SCO2                    Horn - Direct

1    Q.   And you came to a conclusion that it was a fraud?

2    A.   It was a fraud.    Yes.

3    Q.   What did you do?

4    A.   (No response).

5    Q.   Did you invest anymore money?

6    A.   No.    Never invested anymore money but invested a lot of

7    time digging.

8    Q.   Did you go to anymore events?

9    A.   No, I wanted to make sure -- the more I dug, the due

10   diligence I did after I found out that I had made a misstep

11   made me want to dig deeper.

12   Q.   Sorry.    Go ahead.

13   A.   I just dug deeper and deeper.       Didn't stop on page one of

14   the results.     I went sometimes ten, fifteen pages deep on the

15   Google search engine.

16   Q.   Did you report this fraud to anyone?

17   A.   Yes.    I called the field office in Nashville, Tennessee

18   which was just 60 miles from where I live.

19   Q.   When you say the field office, the FBI field office?

20   A.   The FBI field office.

21   Q.   Did you wind up speaking to somebody?

22   A.   I'm thinking that I had a recorded -- I left a recorded

23   message.     They called me back and very, you can't get them to

24   talk about anything that's ongoing, which I understood.              They

25   later did make an attempt to get with me.         I think we got


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 67 of 156     97
     JB59SCO2                    Horn - Direct

1    together briefly by phone.

2    Q.   Was that this year, approximately when you finally got --

3    A.   That was late, late 2016, at the very end of the year.

4    Maybe spillover into 2017.

5    Q.   Were you reached out to again by the FBI this year?

6    A.   (No response).

7    Q.   And the IRS?

8    A.   This year, yes.    FBI, IRS, asked if I would relay my

9    thoughts to this court.

10   Q.   Mr. Horn what happened to the money that you invested in

11   OneCoin?

12   A.   Well it's gone.    It's not to be had.

13   Q.   Have you ever gotten a penny of it back?

14   A.   No.

15   Q.   How about your family that invested?        Did they get any of

16   it back?

17   A.   Nothing.   They were the ones that could ill afford to lose

18   the money.

19   Q.   How has the loss of the money affected you and your family

20   financially?

21   A.   Well somewhat like other people they were afraid -- were

22   afraid, ashamed to admit that we were duped into investing

23   money and some people do it, just never tell anybody that they

24   spent thousands.     I know of one case --

25   Q.   I'm going to stop you there.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 68 of 156     98
     JB59SCO2                    Horn - Cross

1    A.   OK.

2    Q.   How did it affect you and your family financially?

3    A.   Well I'm in the sales business.       And I pay -- I get paid

4    compensation for my effort and for the results.          I just had to

5    work a little bit harder.      Longer.    Harder.

6               MR. DiMASE:   One moment.

7               (Counsel confer)

8               MR. DiMASE:   No further questions, your Honor.

9               THE COURT:    Any cross-examination?

10              MR. GARVIN:   Yes, your Honor.      Thank you.

11              THE COURT:    Mr. Garvin.

12   CROSS-EXAMINATION

13   BY MR. GARVIN:

14   Q.   Good afternoon, sir.

15   A.   Good afternoon to you.

16   Q.   My name is David Garvin.      I represent Mr. Scott in this

17   case.   Sir, I only have a few questions.

18              Would it be fair to say that in or about 2015 you were

19   not looking to invest in any cryptocurrency when Mr. James West

20   came and started talking to you about it?         Would that be fair

21   to say?

22   A.   It would be fair to say that.       But, also, I was closely

23   attuned to what was happening with OneCoin which was on a

24   legitimate exchange the amount of money that it was.           But I

25   probably -- well I know that I should have gotten more


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 69 of 156    99
     JB59SCO2                    Horn - Cross

1    information, dug and I could have redirected that money

2    elsewhere.

3    Q.   Yes.

4    A.   Into legitimate sources.

5    Q.   And James West I believe you say that ultimately you gave

6    him five hundred dollars; is that correct, sir?

7    A.   Yes.    It is.   I gave him five one-hundred-dollar bills

8    hoping he would just go away and stay away.

9    Q.   The way that OneCoin's system is set up it's a multilevel

10   marketing, correct?

11   A.   That's correct.

12   Q.   And that means that James West probably got a commission

13   for convincing you to invest in OneCoin, correct?

14   A.   That's correct.     He received --

15   Q.   And so you invested five hundred dollars with him hoping he

16   would leave you alone, correct?

17   A.   Well there was a certain amount of humor that I intended

18   there.     It's an expensive way to get somebody to stop seeking

19   you out.

20   Q.   But unfortunately he didn't take the hint, correct?

21   A.   No.    He didn't take the hint.     He was persistent.     He was a

22   better salesman than I.      He sold me on the end.

23   Q.   At some point he convinced you to go to one of the

24   meetings, right?

25   A.   That's correct.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 70 of 156   100
     JB59SCO2                    Horn - Cross

1    Q.   And I think you said that the first meeting was a pretty

2    large affair in Nashville, correct?

3    A.   That's right.    It was a -- about three hundred people

4    showed up, took him an hour to decide which 50 -- the room had

5    a capacity of 250.     The fire marshal had heard about the

6    meeting.    He came there.    Hey, if we have a fire or anything

7    too many people in here.      Some of you have to go out to the

8    hallway.    So it was -- my figures of three hundred were very

9    accurate.

10   Q.   And at this affair OneCoin presented itself as an

11   investment opportunity; isn't that true?

12   A.   That's true.

13   Q.   And there were people there who were speaking on behalf of

14   OneCoin; isn't that right?

15   A.   That's true.

16   Q.   And they put on a, for lack of a better term, a pretty

17   slick presentation; isn't that right?

18   A.   That might be an understatement but, yes.

19   Q.   At that affair did they show a video?

20   A.   (No response).

21   Q.   Do you recall?

22   A.   I'm thinking that they had a short video clip showing two

23   of the main speakers, two of the main leaders in North America.

24   Nashville turned out to be the epicenter of this organization.

25   Q.   And during that meeting you were introduced to other people


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 71 of 156        101
     JB59SCO2                    Horn - Cross

1    who supposedly had invested into OneCoin, correct?

2    A.   That's correct.    I had no way of checking this out.           It

3    was -- they said it so I was hoping it was true.

4    Q.   And there were some people there.       In fact, one person, he

5    said that he previously had been on welfare or food stamps;

6    isn't that correct?

7    A.   That's correct.

8    Q.   And he went on to say that he had made more money than he

9    had made in a long time with OneCoin, right?

10   A.   Correct.

11   Q.   And so at this event there was a lot of excitement about

12   the possibilities, right?

13   A.   That's correct.

14   Q.   And at that time you were introduced to some of the other

15   people who were representing OneCoin; is that correct?

16   A.   That's correct.

17   Q.   Now, that meeting was followed by some other meetings;

18   isn't that true, sir?

19   A.   That's true.

20   Q.   And at this time when you were at the meeting it would be

21   fair to say that it looked like OneCoin was very legitimate,

22   right?

23   A.   Yes.   That's true.

24   Q.   And they told you about the founder of the business, Ruja

25   Ignatova; isn't that right?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 72 of 156   102
     JB59SCO2                    Horn - Cross

1    A.   That's correct.

2    Q.   And they told you she was a highly educated woman; isn't

3    that right?

4    A.   Yes.

5    Q.   They told you that she didn't have one master's degree, she

6    had two; isn't that right?

7    A.   That's true.

8    Q.   And that she was the brain trust of OneCoin, right?

9    A.   Yes.

10   Q.   And they told you that it was Ruja who had developed this

11   blockchain that was going to -- well the word they used was

12   kill bitcoin, right?

13   A.   That's correct.

14   Q.   And so when you left that event there was some -- some

15   curiosity, wouldn't you say?

16   A.   That's --

17   Q.   You were curious about it, right?

18   A.   More than curious.

19   Q.   Maybe even excited?

20   A.   Bordering on excitement.

21   Q.   Now there was another large event in Houston; isn't that

22   true, sir?

23   A.   Yes.    I think that took place in April.

24   Q.   Yes, sir.

25               And so in April I believe that you attended that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 73 of 156   103
     JB59SCO2                    Horn - Cross

1    meeting in Houston, Texas, right?

2    A.   Yes.

3    Q.   In fact, it's true that you rented a bus to go to that

4    event, right?

5    A.   Yes.    A big -- I don't know how long it was.       It was a big

6    Prevost bus and the driver; that the bus belonged to a country

7    group by the name of Little Big Town, they didn't need at that

8    particular weekend.       So I stupidly offered to pay the way for

9    several of the people.       I had about five thousand dollars in

10   the -- invested in the trip.

11   Q.   But you were reasonably relying upon information you were

12   given, correct?

13               MR. DiMASE:    Objection.

14               THE COURT:    Sustained.

15   Q.   Well you reacting to the information you got at the

16   previous event, right?

17   A.   Yes.

18   Q.   And so you made an offer to take a few people with you,

19   correct?

20   A.   That's correct.

21   Q.   And you attended the event in Houston, right?

22   A.   Yes.

23   Q.   And it was similar to the event in Nashville, correct?

24   A.   Yes.    Not as much glitz.    Not as much initial excitement.

25   But that would be a fair statement.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 74 of 156   104
     JB59SCO2                    Horn - Cross

1    Q.   And so the information that they represented to you in

2    Nashville, they reinforced it in Houston, correct?

3    A.   Yes.

4    Q.   And when you got back to Tennessee you were advised that

5    Mr. West was having these smaller type of meetings; isn't that

6    true?

7    A.   Yes.   It was ideal, if he participated with other people in

8    the organization to pull off, if you will, the advertisement,

9    to get new people into the organization.

10   Q.   And that's part of the multilevel marketing theme is you

11   get new people in, right?

12   A.   Yes.   It was.

13   Q.   And as you've told the ladies and gentlemen of the jury,

14   several years back you had a little bit of experience being

15   involved in some multilevel marketing companies, correct?

16   A.   Very little.     But I was involved -- my wife was mostly the

17   one that -- I helped her lose money.        She was -- a few dollars.

18   Q.   Now, you told counsel that by the end of 2016 you realized

19   that there was a major flaw in OneCoin because they were giving

20   away too much to be real; isn't that true?

21   A.   Giving away the deed to the ranch.

22   Q.   So at that time was when you came to the conclusion that

23   sending money to OneCoin was not a good idea, right?

24   A.   The euphoria was -- I hate to admit it, but had me in its

25   grips and the Houston trip was probably the ice breaker that


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 75 of 156       105
     JB59SCO2                    Horn - Cross

1    got me to thinking there's something wrong here.          This can't be

2    the greatest opportunity ever to hit fiat currency.           But --

3    Q.   I want to be clear.     Before this case started it would be

4    accurate to say that you have never spoken with Mr. Scott,

5    correct?

6    A.   To my knowledge, no.

7    Q.   And you have never seen Mr. Scott in any OneCoin video,

8    correct?

9    A.   No.

10   Q.   And you have never personally met him or even saw him at

11   any OneCoin marketing event, correct?

12   A.   That's correct.     Never had any reason to try to match his

13   face with a picture or anything like that.

14   Q.   And you've never communicated with Mr. Scott by e-mail,

15   right?

16   A.   Oh, no.

17   Q.   And you've never seen or there's never been a text to you

18   or from you between you and Mr. Scott, right?

19   A.   No.   Until this morning I had never known him.

20   Q.   So it would be accurate to say that Mr. Scott did not

21   affect your decision to invest in OneCoin in any way; isn't

22   that true?

23   A.   That's fair assumption to say, yes.

24              MR. GARVIN:    Sir, I have no further questions.          Thank

25   you.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 76 of 156        106
     JB59SCO2                    Horn - Redirect

1               THE WITNESS:    Thank you.

2               THE COURT:    Any redirect?

3               MR. DiMASE:    Just very briefly, your Honor.

4    REDIRECT EXAMINATION

5    BY MR. DiMASE:

6    Q.   Just two quick things to clarify with you, Mr. Horn.            At

7    the very beginning of the questions that you were asked by

8    defense counsel I think you may have -- you said something

9    about OneCoin being on a legitimate exchange.          Did you mean to

10   say you were following bitcoin being on a legitimate exchange?

11   In 2015?

12   A.   2015 -- I want to make sure I get my dates straight here.

13   Q.   Let me ask it another way.      When you first were introduced

14   to the concept of OneCoin by Mr. West, were you following

15   bitcoin at that time to some extent?

16   A.   Was I following bitcoin?

17   Q.   To some extent?

18   A.   To some extent, yes.     But it was the granddaddy of all

19   coins.   Still is to this day.

20   Q.   Were you aware that bitcoin was on a legitimate exchange at

21   that time?

22   A.   Yes, the exchange being --

23   Q.   Is it fair to say that OneCoin was not on any such

24   exchange?

25   A.   OneCoin could not get on any exchange to my knowledge


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 77 of 156   107
     JB59SCO2                    Horn - Redirect

1    because of there was operating in secret.

2    Q.   So you're not aware of any time that OneCoin was available

3    to exchange on a legitimate exchange, right?

4    A.   That's correct.

5    Q.   And then the second question I had for you was about the

6    individual you mentioned on cross-examination who claimed to

7    earn money from selling OneCoin.       Do you remember testifying

8    about him?

9    A.   Yes.

10   Q.   The gentleman who had gotten -- been on food stamps before

11   and said he was making a lot of money?

12   A.   Yes.

13   Q.   Did you understand him to be making that money not by

14   selling OneCoins at a profit but by selling packages to other

15   people and receiving commissions?

16   A.   The whole idea was to recruit and find a package that the

17   prospect could easily afford, would not affect his lifestyle or

18   the family, and you got ten percent commission on that.

19   Q.   And to be clear that's how you understood this person was

20   making his earnings, through those commissions; is that right?

21   A.   Yes.   And it was very common knowledge at that time, the

22   gentleman you're referring to is Bob Byron was up at the top --

23   at the top of the food chain so to speak.

24   Q.   Just to be clear about the very narrow question, Mr. Horn.

25   This person was making their money through commissions not by


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 78 of 156      108
     JB59SCO2                    Horn - Redirect

1    selling OneCoins anywhere, correct?        They were making it

2    through the commissions from selling packages?          Is that fair?

3    A.   Commissions, selling the idea of OneCoin.

4    Q.   OK.   One moment.

5               (Counsel confer)

6               MR. DiMASE:   Nothing further, your Honor.        Thank you.

7               THE COURT:    Mr. Horn, you may step down.

8               (Witness excused)

9               THE COURT:    Please watch your step.

10              And the government please call your next witness.

11              MR. FOLLY:    The government calls --

12              MR. DiMASE:   Your Honor before calling our next

13   witness we would request permission to introduce a stipulation

14   between the parties.

15              THE COURT:    Very well.

16              Ladies and gentlemen, as I believe I mentioned to you

17   briefly, a stipulation is simply an agreement between the

18   parties as to what a particular fact or what certain testimony

19   will be.

20              MR. DiMASE:   Thank you, your Honor.

21              This is marked as Government Exhibit 63 for

22   identification.

23              It says:   It is hereby stipulated and agreed by and

24   among the U.S., United States of America, by Geoffrey Berman,

25   United States Attorney for the Southern District of New York,


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 79 of 156      109
     JB59SCO2                    Horn - Redirect

1    Christopher J. DiMase and Nicholas Folly, Assistant United

2    States Attorneys, and Julieta V. Lozano, Special Assistant

3    United States Attorney, of counsel, and defendant, Mark S.

4    Scott, by and with the consent of his attorneys Arlo

5    Devlin-Brown, Esquire and David Garvin, Esquire that:

6              Government Exhibit 200 is a disk that contains the

7    following government exhibits, each of which are true and

8    correct copies of videos that were posted on YouTube.

9              Exhibit 201 is true and correct copy of a YouTube

10   video that was posted on the OneCoin YouTube channel on or

11   about June 9, 2016 titled Dr. Ruja Ignatova Birthday Party

12   May 2016, available at the following website address.           And a

13   YouTube address is listed.

14             B.   Exhibit 202 is a true and correct copy of a

15   YouTube video that was posted to the OneCoin YouTube channel on

16   or about April 13, 2016 titled Coin Rush OneCoin Global Event

17   Teaser available at the following website address, listing

18   another YouTube website.

19             Exhibit 203 is a true and correct copy of a YouTube

20   video that was posted to the OneCoin YouTube channel on or

21   about July 11, 2016 tiled Dr. Ruja Ignatova, the blockchain,

22   available at the following website address, listing another

23   YouTube website address.

24             Government Exhibits 204A, B and C are true and correct

25   copies of excerpts of a YouTube video that was posted on


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 80 of 156      110
     JB59SCO2                    Horn - Redirect

1    YouTube on or about July 7, 2015, titled OneCoin U.S. Opening

2    Webinar with Dr. Ruja from July 4, 2015, available at the

3    following website address, again listing another YouTube

4    address.

5               Exhibit 205 is a true and correct copy of a YouTube

6    video that was posted to the OneCoin YouTube channel on or

7    about October 14, 2015, titled OneCoin in Macau:          The Rise of

8    an Empire, available at the following website address and

9    there's another YouTube link listed there.

10              Finally, No. 2, Government Exhibits 203-TR, 204-A-TR,

11   204-B-TR, 205-C-TR and 205-TR are true and accurate transcripts

12   of the excerpts marked as Government Exhibits 203, 204A, 204B,

13   and 204C respectively.      And we'll go ahead delete the word

14   "call" there.    That word is incorrect there.

15              It's further stipulated and agreed that the

16   stipulation which is marked as Government Exhibit 63 may be

17   received in evidence as a government exhibit at trial.

18              It's dated November 5 and signed by the parties.

19              Your Honor at this point the government would offer

20   the stipulation itself, Government Exhibit 63, into evidence

21   along with the exhibits referenced therein.

22              THE COURT:   Assuming there is no objection.

23              MR. DEVLIN-BROWN:    No objection.

24              THE COURT:   That stipulation will be received in

25   evidence.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 81 of 156   111
     JB59SCO2                    Shimko - Direct

1               (Government's Exhibit 63 along with the exhibits

2    referenced therein received in evidence)

3               MR. DiMASE:    Thank you, your Honor.      I would ask now,

4    Mr. Barile, to publish clip 204C along with the transcript

5    204C-TR.

6               THE COURT:    Very well.

7               MR. DiMASE:    Just increasing the volume a little bit,

8    your Honor.

9               (Recording played)

10              MR. DiMASE:    Thank you.   Your Honor at this point the

11   government calls Special Agent Ronald Shimko.

12              THE COURT:    Mr. Shimko, please step up and remain

13   standing.

14   RONALD SHIMKO,

15         called as a witness by the Government,

16         having been duly sworn, testified as follows:

17              THE COURT:    Mr. DiMase.

18   DIRECT EXAMINATION

19   BY MR. DiMASE:

20   Q.   Good morning, Agent Shimko.

21   A.   Good morning.

22   Q.   Where do you work?

23   A.   The Federal Bureau of Investigation.

24   Q.   What's your title there?

25   A.   I'm a special agent.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 82 of 156   112
     JB59SCO2                    Shimko - Direct

1    Q.   How long have you been a special agent with the FBI?

2    A.   Since March 2016.

3    Q.   And it's tough because you're a little tall but if you can

4    really bend down and speak in there.        It's hard to hear you.

5                Could you tell the jury what FBI office are you

6    assigned to?

7    A.   New York.

8    Q.   And what are some of your primary duties and

9    responsibilities as a special agent assigned in the New York

10   field office of the FBI?

11   A.   To investigate violations of federal law.

12   Q.   Go ahead.

13   A.   I'm on a squad that investigates securities fraud and other

14   related crimes.

15   Q.   Directing your attention to September 2017.         Were you

16   assigned to a particular investigation at that time?

17   A.   Yes.    I was assigned to the OneCoin investigation.

18   Q.   And directing your attention to September 24 of 2017 in

19   particular, were you involved in any proactive investigative

20   steps related to the OneCoin investigation that day?

21   A.   Yes.    I was involved in making a recording between Gilbert

22   Armenta and Ruja Ignatova.

23   Q.   And where were you at that time when you made -- when that

24   call was placed?

25   A.   At the U.S. Attorney's Office in Manhattan.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 83 of 156   113
     JB59SCO2                    Shimko - Direct

1    Q.   Who was with you?

2    A.   Gilbert Armenta.

3    Q.   Could you say that again?

4    A.   Gilbert Armenta.

5    Q.   Was the recording equipment that you used to record the

6    call that day in proper working order?

7    A.   Yes.

8    Q.   Who placed the call?

9    A.   Gilbert Armenta.

10   Q.   To who?

11   A.   Ruja Ignatova.

12   Q.   Did Mr. Armenta consent to recording the call before

13   placing that call?

14   A.   Yes.

15   Q.   Were you present during the entire call?

16   A.   Yes.

17   Q.   Was the entire call recorded?

18   A.   Yes.

19   Q.   Have you since listened to a complete recording of the

20   call?

21   A.   Yes.

22   Q.   Let me direct your attention now to September 28 of 2017,

23   four days later.     Were you involved in an additional

24   investigative step related to the OneCoin investigation that

25   day?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 84 of 156   114
     JB59SCO2                    Shimko - Direct

1    A.   Yes.   We recorded another call between Gilbert Armenta and

2    Ruja Ignatova.

3    Q.   Where were you for that call?

4    A.   Fort Lauderdale, Florida.

5    Q.   Where in particular?

6    A.   In a parking garage close to Gilbert Armenta's office.

7    Q.   Who was with you?

8    A.   Gilbert Armenta and Rich Reinhart who is a special agent

9    with the IRS.

10   Q.   Was the recording equipment that was used to record the

11   call that day in proper working order?

12   A.   Yes.

13   Q.   Who placed the call that day?

14   A.   Gilbert Armenta.

15   Q.   Who was it to?

16   A.   Ruja Ignatova.

17   Q.   Did Mr. Armenta again consent to recording the call before

18   placing that call?

19   A.   Yes.

20   Q.   Were you present for the entirety of that call?

21   A.   Yes.

22   Q.   Was the entire call recorded?

23   A.   Yes.

24   Q.   Have you since listened to a complete recording of that

25   call?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 85 of 156   115
     JB59SCO2                    Shimko - Direct

1    A.   Yes.

2    Q.   I'm going to show you what's been marked, and it should be

3    there to your left, for identification as Government Exhibit

4    1600.   Do you recognize it, Agent Shimko?

5    A.   Yes.

6                (Continued on next page)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 86 of 156      116
     JB53SCO3                    Shimko - Direct

1    Q.   What is it?

2    A.   It is a disc containing excerpts from those calls.

3    Q.   Specifically the call on September 24 and call on

4    September 28?

5    A.   Correct.

6    Q.   How do you know that the disc contains those call excerpts?

7    A.   I listened to the excerpts on disc, and then initialed and

8    dated the disc.

9    Q.   So you can see your initial on Government Exhibit 1600?

10   A.   Yes.

11   Q.   Did you confirm that the excerpts are in fact true and

12   accurate excerpts taken from the original complete call

13   recordings?

14   A.   Yes.

15               MR. DiMASE:   Your Honor -- actually a few more

16   questions.

17   Q.   How many excerpts are on the disc?

18   A.   Three.

19   Q.   How are they labeled?

20   A.   1601, 1602, and 1603.

21   Q.   Let me first direct your attention to 1603.         What is that

22   excerpt?

23   A.   It is an excerpt from the call on September 24, 2017.

24   Q.   What are Exhibits 1601 and 1602?

25   A.   They're excerpts from the call on September 28, 2017.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 87 of 156    117
     JB53SCO3                    Shimko - Direct

1                MR. DiMASE:    Your Honor, the government offers the

2    disc, 1600, along with the three excerpts contained on the

3    disc, 1601, 1602 and 1603.

4                THE COURT:    Any objection?

5                MR. DEVLIN-BROWN:    No, your Honor.

6                THE COURT:    Those exhibits will be received.

7                (Government's Exhibit 1600, 1601, 1602, 1603 received

8    in evidence)

9    Q.   Agent Shimko, have you reviewed transcripts of the excerpts

10   contained in 1601, 1602 and 1603?

11   A.   Yes.

12   Q.   I'll show you Government Exhibit 1601-TR for

13   identification.    I'll show you 1602-TR for identification.         And

14   1603-TR for identification.

15               What are those?

16   A.   They are transcripts of the excerpts of the call.

17   Q.   Have you reviewed those transcripts to --

18   A.   Yes.

19   Q.   Have you determined that they are accurate transcripts of

20   the call excerpts in 1601, 1602 and 1603?

21   A.   Yes.

22               MR. DiMASE:    The government offers 1601-TR, 1602-TR

23   and 1603-TR into evidence for purposes of aiding the jury in

24   listening to the underlying recordings.

25               THE COURT:    Any objection?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 88 of 156    118
     JB53SCO3                    Shimko - Cross

1              MR. DEVLIN-BROWN:     No, your Honor.

2              THE COURT:    They will be received as well.

3              (Government's Exhibit 1601-TR, 1602-TR, 1603-TR

4    received in evidence)

5              MR. DiMASE:    One moment.     No further questions, your

6    Honor.

7              THE COURT:    Any cross-examination?

8              MR. DEVLIN-BROWN:     Yes, your Honor.

9    CROSS-EXAMINATION

10   BY MR. DEVLIN-BROWN:

11   Q.   Good afternoon, Agent Shimko.

12   A.   Good afternoon.

13   Q.   So you were the case agent or one of the case agents on the

14   OneCoin investigation, right?

15   A.   Correct.

16   Q.   So you worked on it for a number of years, I gather?

17   A.   Correct.

18   Q.   So, you identified one of the participants on these calls

19   as Gilbert Armenta; correct?

20   A.   Correct.

21   Q.   Mr. Armenta had been arrested in connection with the

22   OneCoin case in mid-September of 2017, right?

23   A.   Yes, that's correct.

24   Q.   So he was, after his arrest, cooperating with the FBI and

25   government authorities?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 89 of 156    119
     JB53SCO3                    Shimko - Cross

1    A.   Yes.

2    Q.   That's the context in which you and your colleagues had him

3    make recorded calls; is that right?

4    A.   Yeah, that's correct.

5    Q.   You talked on direct examination about a couple of snippets

6    from calls.     But there were approximately maybe 40 or so calls

7    between Gilbert and Ruja for about a month between

8    mid-September, mid-October.       Does that sound right?

9    A.   I'm not sure the exact number, but it was a large amount,

10   yes.

11   Q.   Certainly more than 20, right?

12   A.   I would say so.

13   Q.   Some of those calls maybe went up to almost an hour long.

14   A.   Some were long.      I'm not sure of the exact time, but yeah.

15   Q.   So, just a few questions on context.        At the time of the

16   calls in the selections the government has identified,

17   Mr. Armenta --

18               MR. DiMASE:    Objection, your Honor.     May we approach?

19               THE COURT:    I'm sorry.

20               MR. DiMASE:    May we approach?

21               THE COURT:    Sure.

22               (Continued on next page)

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 90 of 156        120
     JB53SCO3                    Shimko - Cross

1              (At the sidebar)

2              THE COURT:    Yes, sir.

3              MR. DiMASE:    Yes, your Honor.      I'm concerned we are

4    going to get into a couple of problem areas with hearsay.            In

5    other words, information the agent only really knows from the

6    cooperator and not that he has personal knowledge of, and

7    secondly, there are calls, I mean there are other calls that

8    exist.   The idea of placing context from recordings that were

9    out there that the defense doesn't have an ability to introduce

10   because they are co-conspirator statements, but trying to

11   introduce them in this fashion by asking the agent questions

12   about the context in those calls, which is the only way he

13   knows, seems problematic.      Potentially is violative of hearsay

14   rules as well.

15             MR. DEVLIN-BROWN:     I have very limited questions in

16   mind, and I think the definition of hearsay Mr. DiMase has

17   offered would preclude all sorts of questions of case agents.

18   What I want to ask is if at the time of the calls that Armenta

19   and Ruja had been in a romantic relationship for a number of

20   years.   Number two, if at the time of these calls it appeared

21   to the FBI that Ruja Armenta had become aware that there was a

22   law enforcement investigation involving Gilbert Armenta in the

23   United States.

24             MR. DiMASE:    So, I think both of those are calling for

25   hearsay about the state of mind of Ruja Ignatov and about what


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 91 of 156    121
     JB53SCO3                    Shimko - Cross

1    this agent learned from Armenta about his relationship with

2    Ruja.   And also, for what it's worth, I think these questions

3    can be posed to Mr. Ignatov who is going to testify about the

4    relationship from a state of personal knowledge regarding

5    Armenta and Ruja, and what Ms. Ignatov may have known about

6    investigations at that point.       So just not the appropriate

7    witness for these questions.

8               THE COURT:    I'm curious about the government's

9    concern.    Because it was at least clear to me from the

10   recordings that I read that it's obvious that they had been

11   involved in a relationship or were involved in a relationship,

12   and she had become aware of the investigation.

13              MR. DEVLIN-BROWN:    There is only one other sort of

14   brief questions I want to ask.       Mr. DiMase may object.      I want

15   to ask him if, in addition to recordings with Gilbert Armenta

16   and Ruja, he also arranged for Gilbert Armenta to call other

17   people.    Did he ask Mr. Armenta to try to get in touch with

18   Mr. Scott.    And Mr. Scott would not respond to Gilbert Armenta.

19              MR. DiMASE:    I think they are attempting to offer that

20   for the truth, but that's besides the point.          It is outside the

21   scope of the direct.      Questions about Ruja seem appropriate,

22   but this is not within the scope of the direct examination,

23   your Honor.

24              THE COURT:    I'm going to not let you go down that

25   road.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 92 of 156    122
     JB53SCO3                    Shimko - Cross

1              MR. DEVLIN-BROWN:     Okay.    That's fine.    Thank you.

2              (Continued on next page)

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 93 of 156     123
     JB53SCO3                    Shimko - Cross

1              (In open court?)

2              MR. DEVLIN-BROWN:     The objection overruled, your

3    Honor.

4              THE COURT:    The objection is overruled, yes.

5    BY MR. DEVLIN-BROWN:

6    Q.   So at the time of the recording on September 28, was the

7    FBI, the FBI understood that Gilbert Armenta had a romantic

8    relationship with Ruja for a number of; years, is that right?

9    A.   We were told by Gilbert Armenta that he was in a romantic

10   relationship with Ruja, yes.

11   Q.   That was fairly apparent from the calls; is that fair to

12   say?

13   A.   It is.

14   Q.   At the time of the call on September 28, was it also clear

15   to you as the case agent that Ruja Armenta had become aware

16   that there was some sort of U.S. law enforcement investigation

17   involving Gilbert in the United States?

18   A.   I don't know if it was clear at the time.         I mean, Ruja had

19   certain swings in her mood from time to time.          But we didn't

20   know exactly whether or not she knew that there was an

21   investigation.

22   Q.   Well, isn't it correct that on a portion of the call on

23   September 28, she said that she believed Gilbert's office had

24   been bugged and the FBI had done it?

25   A.   I believe she made reference to that, yes.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 94 of 156     124
     JB53SCO3

1              MR. DEVLIN-BROWN:     No further questions.

2              THE COURT:    Sure.   Any redirect?

3              MR. DiMASE:    Nothing further, your Honor.        Thank you.

4              THE COURT:    Agent Shimko, you may step down.

5              (Witness excused)

6              MR. FOLLY:    The government calls Konstantin Ignatov.

7              MR. DiMASE:    Your Honor.

8              THE COURT:    Yes.

9              MR. DiMASE:    While we're waiting for the witness, with

10   the Court's permission, could we set up this easel that we plan

11   to use for some exhibits.

12             THE COURT:    You may.

13             MR. DiMASE:    Thank you.

14             THE COURT:    Ladies and gentlemen, we're going to take

15   a brief break so we can get the next witness ready.           It will be

16   just a couple of minutes, so please be ready to come right back

17   out.   Before that, I want to share something personal with you

18   on behalf of myself.     I enjoy that it's comfortably cool in the

19   courtroom, so I'm quite happy right now.         However, I see some

20   of you are being big babies about it, so we have called

21   downstairs to see if we can make it just a little bit more

22   equitable for everyone.      Okay?

23             Please do not discuss the case.

24             (Jury excused)

25             (Jury present)


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 95 of 156   125
     JB53SCO3                    Ignatov - Direct

1               THE COURT:   Mr. Folly.

2               MR. FOLLY:   May I proceed, your Honor?

3               THE COURT:   You may.

4     KONSTANTIN IGNATOV,

5          called as a witness by the Government,

6          having been duly sworn, testified as follows:

7    DIRECT EXAMINATION

8    BY MR. FOLLY:

9    Q.   Mr. Ignatov, how old are you?

10   A.   I'm 33 years old.

11   Q.   Where were you born?

12   A.   In Sofia, Bulgaria.

13   Q.   Where did you grow up?

14   A.   In the first four years of my life I grew up in Sofia,

15   Bulgaria, then I moved with my family to a small town in

16   Germany.

17   Q.   Who are the immediate members of your family?

18   A.   My mother Veska, my father Plamen, and my sister Ruja.

19   Q.   Is your sister older or younger?

20   A.   She's six years older than me.

21   Q.   What is your sister's Ruja's last name?

22   A.   Ignatov.

23              MR. FOLLY:   Mr. Barile, can you put on the screen for

24   the witness what has been marked as Government Exhibit 101.

25   Q.   Mr. Ignatov, do you recognize that?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 96 of 156   126
     JB53SCO3                    Ignatov - Direct

1    A.   Yes, this is my sister Ruja.

2              MR. FOLLY:    The government offers Government Exhibit

3    101.

4              MR. DEVLIN-BROWN:     No objection.

5              THE COURT:    101 will be received.

6              (Government's Exhibit 101 received in evidence)

7              MR. FOLLY:    If we can publish that for the jury as

8    well.

9              THE COURT:    You may.

10   Q.   Mr. Ignatov, to avoid confusion with your last name, I will

11   refer to your sister throughout today as Ruja.

12             Does Ruja have any nicknames?

13   A.   Yes, for example, Crypto Queen, Her Royal Highness,

14   Dr. Ruja, and in written communications, only R.

15   Q.   How far did you go in school?

16   A.   I finished high school and I had two years of university

17   without graduating.

18   Q.   Where did you attend those two years of university?

19   A.   In South Germany.

20   Q.   What did you study while you were there?

21   A.   Journalism and politics.

22   Q.   So that the court reporter can hear you, can you just make

23   sure you speak slowly and loudly.

24   A.   Okay.

25   Q.   In addition to English, Mr. Ignatov, do you speak any other


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 97 of 156   127
     JB53SCO3                    Ignatov - Direct

1    languages?

2    A.   German and Bulgarian are my main languages.         English is my

3    third language, and a little bit of Spanish.

4    Q.   We'll come back to what you did at the university a little

5    bit later.     I want to ask you about some more recent events in

6    your life.

7                Mr. Ignatov, where do you currently live?

8    A.   In the MCC in New York.

9    Q.   What is the MCC?

10   A.   A prison.

11   Q.   What are you in prison for?

12   A.   Conspiracy to wire fraud, wire fraud, conspiracy to money

13   laundering, and conspiracy to bank fraud.

14   Q.   When were you arrested for committing those crimes?

15   A.   March 6 of 2019.

16   Q.   Have you been in jail since that time?

17   A.   Yes.

18   Q.   Have you pled guilty to committing the crimes that you just

19   described?

20   A.   Yes.

21   Q.   We'll come back to the details of those crimes later in

22   your testimony.    But for now, can you describe generally what

23   made you guilty of the wire fraud crimes?

24   A.   I was working for the fraud scheme OneCoin, that made false

25   representations to investors.       To get them to invest their


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 98 of 156   128
     JB53SCO3                    Ignatov - Direct

1    money into the cryptocurrency OneCoin.

2    Q.   You mentioned you also pled guilty to money laundering and

3    bank fraud offenses.      Is that right?

4    A.   Yes.

5    Q.   What made you guilty of the money laundering and bank fraud

6    charges?

7    A.   I was working with individuals who created fake companies

8    to hide the origin of funds, and to not to tell the truth about

9    where the funds are going to.

10               MR. FOLLY:   Mr. Barile, can you put on the screen for

11   the witness what has been marked as Government Exhibit 128.

12   Q.   Mr. Ignatov, do you recognize that?

13   A.   Yes, this is me after my arrest.

14               MR. FOLLY:   Government offers Government Exhibit 128.

15               MR. DEVLIN-BROWN:   No objection.

16               THE COURT:   128 will be received.

17               (Government's Exhibit 128 received in evidence)

18               MR. FOLLY:   Can we please publish that for jury.

19   Q.   You just mentioned that you pled guilty to certain crimes

20   related to OneCoin.      Is that correct?

21   A.   Yes.

22   Q.   Did you commit those crimes by yourself or did you commit

23   them with others?

24   A.   With others.

25   Q.   Do you see anyone in this courtroom today that you


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 99 of 156   129
     JB53SCO3                    Ignatov - Direct

1    committed any of those crimes with?

2    A.    Yes, I do.

3    Q.    Whom do you see?

4    A.    Mr. Mark Scott.

5    Q.    Can you identify Mark Scott by indicating where he is

6    seated and by an item of clothing that he is wearing?

7    A.    I think it is a blue suit.     Yes.   The gentleman that stand

8    up.

9                 MR. FOLLY:   Let the record reflect that the witness

10   has identified the defendant Mark Scott.

11                THE COURT:   The record will so reflect.

12                MR. FOLLY:   Mr. Barile, can you put on the screen for

13   the witness what has been marked as Government Exhibit 100.

14   Q.    Mr. Ignatov, do you recognize that?

15   A.    Yes, this is Mr. Mark Scott.

16                MR. FOLLY:   The government offers Government Exhibit

17   100.

18                MR. DEVLIN-BROWN:   No objection to this photo.

19                THE COURT:   100 will be received.

20                (Government's Exhibit 100 received in evidence)

21   Q.    Mr. Ignatov, you mentioned that Mark Scott was involved

22   with some of the crimes you committed.         Is that right?

23   A.    Yes.

24   Q.    What was Mark Scott's role in some of those crimes you

25   committed?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 100 of 156   130
     JB53SCO3                    Ignatov - Direct

1    A.   He was one of the main money launderers for OneCoin.

2    Q.   Did Mark Scott work alone or with anyone else?

3    A.   He worked with others.

4    Q.   Who were some of the main people that Mark Scott worked

5    with?

6    A.   For example, Gilbert Armenta, and Amer Abdulaziz, Irina

7    Dilkinska.

8    Q.   I am --

9    A.   And Ruja Ignatov.

10   Q.   Showing you what's been marked as Government Exhibit 102.

11   Can we publish that just for the witness.

12             Mr. Ignatov, who is depicted in Government Exhibit

13   102?

14   A.   This is Gilbert Armenta.

15             MR. FOLLY:    The government offers Government Exhibit

16   102.

17             MR. DEVLIN-BROWN:     No objection.

18             THE COURT:    102 will be received.

19             (Government's Exhibit 102 received in evidence)

20   Q.   What was Gilbert Armenta's connection to OneCoin?

21   A.   He was also one of the main money launderers, and he was

22   the boyfriend of Ruja Ignatov and her business partner.

23   Q.   Have you met Mark Scott before?

24   A.   Yes, one time.

25   Q.   Approximately when was that?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 101 of 156     131
     JB53SCO3                    Ignatov - Direct

1    A.   This was approximately June, July 2016.

2    Q.   Where did you first meet Mark Scott?

3    A.   In the head office of OneCoin in Sofia.

4    Q.   Is that Sofia, Bulgaria?

5    A.   Yes.

6    Q.   We'll come back to the details of that meeting later.           But

7    for now, can you just describe generally what the circumstances

8    of that meeting were.

9    A.   Ruja wanted me to schedule a meeting in Sofia, and so I

10   did, and Mr. Mark Scott came to Sofia.

11   Q.   Who, if anyone, did Mark Scott meet with when he came to

12   the OneCoin office in Sofia, Bulgaria?

13   A.   Ruja Ignatov and Irina Dilkinska.

14   Q.   What was Irina Dilkinska's role at OneCoin?

15   A.   At the beginning it was said to me that her role is to --

16   she's the head of legal, but later on I learned that she is in

17   charge of creating and managing fake companies for the company

18   OneCoin.

19   Q.   What was the purpose of those fake companies that you just

20   referenced?

21   A.   They were many different ones.      For example, holding Ruja's

22   properties, or to create bank accounts or for the money

23   laundering purposes.

24   Q.   I am showing you what's been marked as Government Exhibit

25   133.   Do you recognize that?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 102 of 156     132
     JB53SCO3                    Ignatov - Direct

1    A.   Yes, this is Irina Dilkinska.

2                MR. FOLLY:   The government offers Government Exhibit

3    133.

4                MR. DEVLIN-BROWN:   No objection.

5                THE COURT:   133 will be received.

6                (Government's Exhibit 133 received in evidence)

7    Q.   Mr. Ignatov, you mentioned a few minutes ago you were

8    involved in a fraud scheme connected to OneCoin.          Is that

9    right?

10   A.   Yes.

11   Q.   Very briefly, what is OneCoin?

12   A.   OneCoin is a so-called cryptocurrency.        This is a digital

13   currency, not like money that we used to know in paper form or

14   in coins, but it's digital in codes.

15   Q.   Who founded OneCoin?

16   A.   Dr. Ruja Ignatov and Sebastian Greenwood.

17               MR. FOLLY:   Mr. Barile, can you put on the screen for

18   the witness what has been marked as Government Exhibit 129.

19   Q.   Do you recognize that exhibit?

20   A.   This is Sebastian Greenwood.

21               MR. FOLLY:   The government offers Government Exhibit

22   129.

23               MR. DEVLIN-BROWN:   No objection.

24               THE COURT:   129 will be received.

25               (Government's Exhibit 129 received in evidence)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 103 of 156   133
     JB53SCO3                    Ignatov - Direct

1    Q.   Mr. Ignatov, when you first started working at OneCoin,

2    what was your position?

3    A.   I was Ruja Ignatov's personal assistant.

4    Q.   Again, I'm just going to remind you to make sure you speak

5    slowly and to keep your voice up.

6    A.   Excuse me.

7    Q.   Did your position at OneCoin eventually change?

8    A.   Yes, at the end, I became one of the top leaders in

9    OneCoin.

10   Q.   When did you become one of the top leaders at OneCoin?

11   A.   This was after Ruja's disappearance, end of 2017.

12   Q.   When you referenced Ruja's disappearance, what are you

13   referring to?

14   A.   Ruja Ignatov disappeared in October 2017.

15   Q.   Have you seen Ruja Ignatov since that time?

16   A.   No.

17   Q.   Have you spoken with her since that time?

18   A.   No.

19   Q.   We'll come back later in your testimony and discuss the

20   details of her disappearance.

21              In total, approximately how long did you work at

22   OneCoin for?

23   A.   Almost three years.

24   Q.   Approximately how many investors purchased OneCoins?

25   A.   Around three and a half million.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 104 of 156     134
     JB53SCO3                    Ignatov - Direct

1    Q.   Approximately how much money did the company make?

2    A.   Over $2 billion.

3    Q.   You mentioned a few minutes ago that OneCoin is a fraud

4    scheme.     Is that correct?

5    A.   Yes.

6    Q.   What are some of the main ways that OneCoin was a fraud

7    scheme?

8    A.   Well, the biggest way was that there were many promises

9    made to investors that were never kept.        For example, false

10   representations were made that never happened in the end.

11   Q.   What types of promises were made to the investors that

12   weren't kept?

13   A.   For example, that they can multiply their money.         That

14   there would be a global exchange.       It was also said a lot about

15   the value of the coin, that it was said by supply and demand

16   and not manually.

17   Q.   How is the value of OneCoin actually determined?

18   A.   By the company.

19   Q.   And not by supply and demand?

20   A.   Exactly.

21   Q.   You mention a few minutes ago that your sister, Ruja, as

22   well as Sebastian Greenwood, founded OneCoin.         Is that right?

23   A.   Yes.

24   Q.   What was Ruja's educational background?

25   A.   She has her doctorate in law, and she was studying


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 105 of 156   135
     JB53SCO3                    Ignatov - Direct

1    economics and in Oxford, England.       Afterwards, she was working

2    for McKinsey and other consultant companies.

3    Q.   Had Ruja owned any businesses before OneCoin?

4    A.   Yes, approximately 10 years ago, she had a metal plant in

5    Germany.

6    Q.   Was anyone else in your family involved in that business?

7    A.   My father.

8    Q.   Were you involved in that business?

9    A.   No.

10   Q.   To your knowledge, what happened to that metal plant that

11   you referenced?

12   A.   The metal plant had to close down, and afterwards, Ruja and

13   my father got prosecuted by law.       And Ruja got in the end --

14   excuse me -- probation because of fraud.

15   Q.   So just to go through that quickly.       Did there come a time

16   when your father and Ruja were both charged with criminal

17   charges connected to that business?

18   A.   Yes, in the end.

19   Q.   Was the nature of those charges involving fraud?

20   A.   Yes.

21   Q.   Can you describe what happened after your father and your

22   sister were charged with those crimes?

23   A.   My sister went immediately to back to Bulgaria to live

24   there, and left my parents alone in Germany, which led to a lot

25   of death threats, a lot of violence against things that my


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 106 of 156   136
     JB53SCO3                    Ignatov - Direct

1    parents have, like the apartment, or the car.         In the end, this

2    led to a very hard heart attack of my father, and he became

3    very sick.    This was why I couldn't finish my university,

4    because I had to take care of him then.

5    Q.   Just to be clear, who was it that was upset with your

6    father?

7    A.   The workers of the company.

8    Q.   I want to switch topics now and ask you about how you first

9    got involved with OneCoin.      You mentioned that you started

10   working for OneCoin in 2016.      Is that correct?

11   A.   Yes, end of June.

12   Q.   I want to direct your attention to May of 2016.         Where were

13   you working at that time?

14   A.   Porsche Logistics in South Germany.

15   Q.   Is that Porsche the car company?

16   A.   Yes.

17   Q.   Where was your office located?

18   A.   Near Stuttgart in South Germany.

19   Q.   Where were you living at that time?

20   A.   In a small village near Stuttgart.

21   Q.   As of May 2016, how long have you been working at Porsche?

22   A.   Five years.

23   Q.   What was your position at Porsche?

24   A.   I was driving a forklift.

25   Q.   What was your salary at Porsche?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 107 of 156   137
     JB53SCO3                    Ignatov - Direct

1    A.   With overtime, around 2,800 euros a month.

2    Q.   Prior to working at Porsche, where did you work?

3    A.   I was, for example, teller at the post office.

4    Q.   As of May 2016, where was your sister Ruja living?

5    A.   In Sofia, in Bulgaria.

6    Q.   Where was Ruja working as of May 2016?

7    A.   She was already running OneCoin.

8    Q.   What about your mother and your father, where were they

9    living at that time?

10   A.   They were also living in Sofia, Bulgaria.

11   Q.   Where was OneCoin based?

12   A.   Sofia, Bulgaria.

13   Q.   Did OneCoin have any other offices?

14   A.   Yes, in Dubai and in Hong Kong.

15   Q.   Where was your mother working as of May 2016?

16   A.   Also for OneCoin.

17   Q.   Did there come a time in May 2016 when you saw your sister

18   Ruja?

19   A.   Yes, at the end of May, I saw her at birthday party.

20   Q.   Approximately when was that?

21   A.   Around the 30th.

22   Q.   Of May?

23   A.   Yes.

24   Q.   How old was she at that time?

25   A.   33 -- 36.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 108 of 156         138
     JB53SCO3                    Ignatov - Direct

1    Q.   Where did Ruja's birthday party take place?

2    A.   In a museum in London.

3    Q.   Did you attend that birthday party?

4    A.   Yes.

5    Q.   Can you give a description of what the party was like?

6    A.   It was at that time the fanciest party that I attended.

7    Everybody had to wear suit and tie or cocktail dresses.              The

8    people look very successful to me and very rich.          And Tom Jones

9    was performing.

10   Q.   Approximately how many guests attended that party?

11   A.   100 to 200.

12               MR. FOLLY:   Mr. Barile, if you could pull up paragraph

13   1A of Government Exhibit 63 which is the stipulation regarding

14   YouTube videos.    It reads:    "Government Exhibit 201 is a true

15   and correct copy of a YouTube video that was posted to the

16   OneCoin YouTube channel on or about June 9, 2016, titled

17   "Dr. Ruja Ignatov birthday party, May 2016.""

18               Mr. Barile, if you could now publish for the witness

19   and the jury what's in evidence as Government Exhibit 201.

20               (Video recording playing)

21   BY MR. FOLLY:

22   Q.   Mr. Ignatov, do you recognize what was shown in that video?

23   A.   Yes, this is the birthday party.

24   Q.   That's the birthday party of your sister, Ruja?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 109 of 156    139
     JB53SCO3                    Ignatov - Direct

1              MR. FOLLY:    Can we turn to Government Exhibit 55.        If

2    we could publish paragraph six, please.        "During execution of

3    the above-described search warrant at Scott's Massachusetts

4    residence, agents also recovered a cell phone belonging to

5    Scott's wife ("the wife's phone").       Computer forensic analysts

6    later extracted data including chat messages from the messaging

7    application called WhatsApp from the wife's phone.          Government

8    Exhibit 3025 contains true and accurate excerpts of certain

9    messages -- between Scott and his wife prior to their

10   marriage -- from a WhatsApp message thread recovered from the

11   wife's phone.    Government Exhibit 3025-S is a chart created by

12   the government based on the information contained in Government

13   Exhibit 3025."

14             Pursuant to this stipulation, the government offers

15   Government Exhibits 55, 3025, and 3025-S.

16             THE COURT:    Any objection?

17             MR. DEVLIN-BROWN:     Your Honor, we object to offering

18   that in connection with this witness.

19             THE COURT:    Let's have a sidebar.

20             (Continued on next page)

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 110 of 156         140
     JB53SCO3                    Ignatov - Direct

1              (At the sidebar)

2              MR. DEVLIN-BROWN:     Our concern is that the prosecution

3    is sort of using or may use Mr. Ignatov as sort of a vehicle to

4    just show evidence.     He's not on any of these text messages.

5    I'm not sure what the basis is for showing text messages

6    between Mr. Scott and his wife to this witness if he's not on

7    them.   They can show them some other time when there's not a

8    witness on the stand.

9              MR. FOLLY:    Your Honor, this is extremely common in

10   nearly every case we present in this district.          We present

11   evidence in a coherent fashion, and it saves as much time as we

12   can for the Court and for the jury.        This is the appropriate

13   time to present this evidence.       It's evidence that's stipulated

14   to.   We intend to publish some evidence during this testimony

15   that is relevant and is going to get published at this trial at

16   some juncture.    I think Mr. Devlin-Brown's only objection is

17   it's being published in a fashion that actually puts it into

18   some context.

19             THE COURT:    I don't think that's his objection.          But

20   what is the substance of what you are going to put in?

21             MR. FOLLY:    It is a text message showing

22   correspondence between Mr. Scott and his wife about this very

23   party that we're in the middle of eliciting testimony about.

24             THE COURT:    I'll let it in.

25             (Continued on next page)


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 111 of 156   141
     JB53SCO3                    Ignatov - Direct

1                 (In open court)

2                 THE COURT:   The objection is overruled.

3                 (Government's Exhibit 55, 3025, 3025-S received in

4    evidence)

5                 MR. FOLLY:   May we now publish Government Exhibit

6    3025-S at page six.       If we could just blow up the top portion

7    of the text message.       If you could actually go back to the

8    prior page.      Page five and blow that up.     We can take that

9    down.

10   Q.    Mr. Ignatov, you mentioned that Ruja was running OneCoin at

11   the time of her birthday party.       Is that right?

12   A.    Yes.

13   Q.    Was there anyone else who worked for OneCoin who attended

14   Ruja's birthday party?

15   A.    Most of the people who attended were either employees of

16   OneCoin in Sofia, employees of the RavenR in London, or the

17   sellers from the network.

18   Q.    Do you recall anyone specific who was there?

19   A.    For example, from the network Kari Wahlroos, the

20   Steinkeller brothers, Sebastian Greenwood, Juha Parjiala, and

21   from the London office, for example, Gary Gilford.

22   Q.    When you refer to the London office, what are you referring

23   to?

24   A.    To the RavenR office in London.

25   Q.    What is RavenR?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 112 of 156     142
     JB53SCO3                    Ignatov - Direct

1    A.   RavenR was an investment company from Ruja.

2    Q.   We'll come back to RavenR a little bit later.

3              MR. FOLLY:    Mr. Barile, can you show the witness what

4    has been marked as Government Exhibit 117.         If you could just

5    page through it so the witness can see the pages.

6    Q.   Mr. Ignatov, do you recognize that exhibit?

7    A.   Yes, these are pictures from the birthday party.

8              MR. FOLLY:    The government offers Government Exhibit

9    117.

10             MR. DEVLIN-BROWN:     No objection.

11             THE COURT:    117 will be received.

12             (Government's Exhibit 117 received in evidence)

13             MR. FOLLY:    If we can publish that for the jury

14   starting with the first page.

15   Q.   Mr. Ignatov, on the birthday cake it says "Happy Birthday

16   Crypto Queen."    What is Crypto Queen?

17   A.   Crypto Queen was the nickname of Dr. Ruja Ignatov.

18   Q.   Turn to the second page of this exhibit.        Who is shown in

19   this photograph?

20   A.   From left to right, Sebastian Greenwood, Ruja Ignatov, and

21   Kari Wahlroos.

22   Q.   What was Sebastian Greenwood's role at OneCoin?

23   A.   Sebastian Greenwood founded OneCoin with Ruja.         He was the

24   leader of the network, and the global master distributor.

25   Q.   You also mentioned on the right someone named Kari


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 113 of 156    143
     JB53SCO3                    Ignatov - Direct

1    Wahlroos.     What was his role at OneCoin?

2    A.   He was the ambassador for Europe and for Africa.

3    Q.   Let's turn to the third photograph.       What's shown in this

4    photograph?

5    A.   From left to right, you see a lady dancing, she was the

6    personal assistant before me who got fired immediately after

7    this party because she had an affair with Sebastian Greenwood.

8    On her right is Gary Gilford.       Then there is a gentleman

9    singing.     Then Aaron Steinkeller, Kari Wahlroos, me and

10   Dr. Ruja Ignatov.

11   Q.   You mentioned someone who got fired.        What is that person's

12   name?

13   A.   Denitza Godeva.

14   Q.   Who was her role at OneCoin at the time she got fired?

15   A.   She was Ruja's personal assistant.

16   Q.   You also mentioned someone named Aaron Steinkeller who I

17   believe you said was to your left in the photo two people over.

18   Is that right?

19   A.   Yes.

20   Q.   To the right of that individual.       To the right of him.

21   What was his role at OneCoin?

22   A.   He and his two brothers were part of the main seller of the

23   network.

24               THE COURT:   Mr. Folly, it's now 12:45, so we'll take

25   our second break.     We'll reconvene promptly in 15 minutes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 114 of 156       144
     JB53SCO3                    Ignatov - Direct

1    Please do not discuss the case.

2              (Jury excused)

3              THE COURT:    Don't be late.

4              (Recess)

5              MR. GARVIN:    Your Honor, we have one matter.        May we

6    have a sidebar before the jury comes in?

7              THE COURT:    Sure, let's do that now.

8              (At the sidebar)

9              MR. GARVIN:    Your Honor, we had notice to the defense

10   that this particular witness had stated that Mr. Scott was a

11   money launderer for OneCoin.       And as he's testified, it appears

12   that that statement that he made was not based upon his

13   personal knowledge, but was based upon what someone else told

14   him, and therefore, we feel that even if it may not be a

15   hearsay violation on some hearsay exception, it would be a

16   violation of the Sixth Amendment with the confrontation clause.

17   So, we would like to object, if he's going to say in his future

18   testimony what role Mr. Scott played in his making that

19   statement not from his personal knowledge, but from what

20   someone else told him.

21             THE COURT:    Why wouldn't that be a co-conspirator

22   statement?

23             MR. GARVIN:    Well --

24             THE COURT:    Or rather --

25             MR. FOLLY:    Your Honor, I think that's exactly the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 115 of 156     145
     JB53SCO3                    Ignatov - Direct

1    issue.    These aren't testimonial statements that Mr. Ignatov is

2    going to be offering.      These are precisely statements that are

3    the subject of the motions in limine.        They're statements from

4    other co-conspirators in furtherance of the conspiracy.

5    Updating him about the status of who particular people are, and

6    what the roles are, and what actions they've taken in the past

7    and what ongoing actions they have connected to this criminal

8    enterprise.    So, it's simple under those bases.

9               MR. GARVIN:    Part of the objection, your Honor, is

10   that the way he has presented it, he is not presenting it that

11   someone told him.     He is saying it as a fact.      And it puts us

12   in a position where there is no cross-examination because if he

13   says -- if he said "Ruja told me," that would be a different

14   story than what is occurring here.

15              THE COURT:    Can you make a proffer as to what the

16   testimony will be.

17              MR. FOLLY:    Yes.    I think he's very early in his

18   testimony.    He has not said much about anything with the level

19   of specificity yet.      But we anticipate that later in his

20   testimony, he will articulate the reasons that he knows certain

21   things.    If you want to cross-examine him about who told him

22   what, when and where, and how he came to arrive at that

23   knowledge, that's an appropriate line of cross-examination.

24              THE COURT:    Okay.    So I think we know where we are.

25              (In open court)


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 116 of 156   146
     JB53SCO3                    Ignatov - Direct

1                THE COURT:   Let's get the jury.

2                (Jury present)

3                THE COURT:   Mr. Folly, you may proceed.

4                MR. FOLLY:   Thank you, your Honor.

5    BY MR. FOLLY:

6    Q.   We can go back to Government Exhibit 117.        If we can go to

7    the third page.    The third page.

8                Mr. Ignatov, when we paused for our break, you were

9    describing some of the individuals who are seen in this

10   photograph.     One of the individuals you referenced was Gary

11   Gilford.     Where is he shown in this photograph?

12   A.   He's on the right side of the dancing lady.

13   Q.   What was Gary Gilford's connection to OneCoin?

14   A.   He was the office manager of RavenR in London.

15   Q.   You mentioned earlier that RavenR was involved with

16   investments for Ruja.      Is that right?

17   A.   Yes.

18   Q.   Where was the money coming from that was being put into

19   RavenR?

20   A.   From OneCoin investors.

21               MR. FOLLY:   Mr. Barile, if you can now show the

22   witness what's been marked as Government Exhibit 104.

23   Q.   Mr. Ignatov, do you recognize that?

24   A.   Yes, this is Irina Dilkinska at the birthday party of Ruja.

25               MR. FOLLY:   The government offers Government Exhibit


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 117 of 156   147
     JB53SCO3                    Ignatov - Direct

1    104.

2                MR. DEVLIN-BROWN:   No objection.

3                THE COURT:   104 will be received.

4                (Government's Exhibit 104 received in evidence)

5    Q.   Mr. Ignatov, you can just remind us, what was Irina

6    Dilkinska's role at OneCoin?

7    A.   At the beginning I was told that she's the head of legal.

8    But her real task was to create and to manage fake companies.

9    Q.   What were those some of those fake companies used for?

10   A.   For example, money laundering.

11   Q.   Mr. Ignatov, during your trip to London for Ruja's birthday

12   party, where did you stay?

13   A.   In Ruja's penthouse apartment in London, Kensington.

14   Q.   Did she own that property or was she renting it?

15   A.   She owned it.

16   Q.   Can you describe that penthouse.

17   A.   It is really, really big.      Two floors.    It has a, has a

18   huge indoor pool, four or five bedrooms.         It has very expensive

19   furniture and also expensive art, for example, she owns

20   original Andy Warhol.

21   Q.   Between 2015 and 2016, did you notice any changes in Ruja's

22   wealth?

23   A.   Yes.    Because I seen her around one year earlier, the last

24   time at her birthday party, and I've seen her getting rich in a

25   very short period of time.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 118 of 156   148
     JB53SCO3                    Ignatov - Direct

1    Q.   What types of things did you observe that made you believe

2    she was getting rich?

3    A.   First of all, the penthouse.      I've seen the birthday party.

4    I've seen the way she dresses, and her jewelry.

5    Q.   Approximately how long were you in London for Ruja's

6    birthday party?

7    A.   Around three to five days.

8    Q.   When was the next time you saw Ruja after her birthday

9    party?

10   A.   Approximately two, three weeks later at London Coin Rush

11   event.

12   Q.   You said it was called the London Coin Rush event; is that

13   correct?

14   A.   Yes.

15   Q.   What was the nature of that event?

16   A.   It was a OneCoin sales event.

17   Q.   Why did you attend that event?

18   A.   One week before, Ruja fired her personal assistant, and

19   called me and offered me the job as her new personal assistant,

20   and wanted to show me this event.

21   Q.   What did you discuss with Ruja during that conversation?

22   A.   She said that her personal assistant Denitza had an affair

23   with Sebastian Greenwood, and she fired her, and she said that

24   she needs somebody who she could trust and who won't betray

25   her.   And she asked me if I want to be her new personal


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 119 of 156   149
     JB53SCO3                    Ignatov - Direct

1    assistant, and she will be very happy if I came.

2    Q.    What did you say in response to her?

3    A.    I said that I didn't know, because my life pretty much

4    sorted in Germany.     I had a safe job, I had a nice apartment.

5    I was -- I had a lot of friends there, and in my spare time I

6    was working with some dog shelters.        So I didn't know if I want

7    to give all this up, for something that I don't even know what

8    it is.

9    Q.    Where were you working and living at that time of that Coin

10   Rush event?

11   A.    I was working for Porsche Logistics in South Germany, and I

12   was living in a small village around 15 kilometers away from

13   it.

14   Q.    You mentioned a few minutes ago that the Coin Rush event

15   took place in London.     Is that correct?

16   A.    Yes.

17   Q.    Where did you stay during that trip for the Coin Rush

18   event?

19   A.    I was in the London Hilton Olympia in Hammersmith.

20   Q.    Why did you stay at that particular location?

21   A.    Ruja put all of the employees of OneCoin there.

22   Q.    Approximately how long were you in London for that trip?

23   A.    Three or four days.

24   Q.    Let's turn to the Coin Rush event itself.       What was the

25   purpose of that Coin Rush event?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 120 of 156   150
     JB53SCO3                    Ignatov - Direct

1    A.   It was a sales event for the network.

2              MR. FOLLY:    You can go to the stipulation that's in

3    Government Exhibit 63 at paragraph 1B.        Which says "Government

4    Exhibit 202 is a true and correct copy of a YouTube video that

5    was posted to the OneCoin YouTube channel on or about April 13,

6    2016, titled "Coin Rush, OneCoin Global Event Teaser.""

7              Mr. Barile, can you please publish Government Exhibit

8    202.

9              (Video recording playing)

10             MR. FOLLY:    You can take that down.

11   Q.   Mr. Ignatov, where in London did the Coin Rush event take

12   place?

13   A.   In the Wembley Hall.

14   Q.   Approximately how many people attended that event?

15   A.   Three to 5,000.

16   Q.   Where did you sit during the event?

17   A.   In the first row, right next to Ruja.

18   Q.   Can you give an overview of what happened at the Coin Rush

19   event.

20   A.   It started around noon.     First it was a small music act,

21   and then the actual presentations from the biggest sellers

22   began.   Than Sebastian Greenwood's presentation, and at the end

23   Ruja Ignatov's.

24   Q.   Do you remember who any of the presenters were on that

25   date?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 121 of 156    151
     JB53SCO3                    Ignatov - Direct

1    A.   For example, Kari Wahlroos and the Steinkeller brothers.

2    Q.   You mentioned Kari Wahlroos.      Can we go back to Government

3    Exhibit 117 at page two.      Is he shown in this photo?

4    A.   Yes, the blond man on the right.

5    Q.   What was Kari Wahlroos's position at OneCoin?

6    A.   He was the ambassador for Europe and for Africa at OneCoin.

7    Q.   What was Kari Wahlroos's presentation like at the OneCoin

8    Coin Rush event?

9    A.   He was standing on the stage with sunglasses and started to

10   scream "who wants to be a millionaire."        And he was constantly

11   repeating that he will make people with OneCoin rich, and it's

12   easy to be a millionaire with OneCoin.

13   Q.   What types of things did the other presenters say on stage

14   during that event?

15   A.   It was all pretty similar.      About getting rich in a very

16   short period of time with OneCoin.

17   Q.   What types of things did they say specifically about

18   OneCoin itself?

19   A.   For example, that it will -- that it is the bitcoin killer.

20   That it is the future.     That it will explode in value.        That it

21   will go up tremendously.

22             MR. FOLLY:    You can turn to the stipulation in

23   Government Exhibit 63 and go to paragraph 1C.         That stipulation

24   references another YouTube video posted to the OneCoin YouTube

25   channel on or about July 11, 2016, titled "Dr. Ruja Ignatov:


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 122 of 156   152
     JB53SCO3                    Ignatov - Direct

1    The Blockchain."

2              Mr. Barile, if you can start with the first clip going

3    from the start of the video to approximately five minutes and

4    43 seconds.

5              (Video recording playing)

6              MR. FOLLY:    Just pause it there for a moment.

7    Q.   Mr. Ignatov, do you recognize the individual that's in the

8    video right now?

9    A.   This is Sebastian Greenwood.

10   Q.   What was his role at OneCoin?

11   A.   He was one of the two founders, he's the -- he was leader

12   of the network and the global master distributor.

13             MR. FOLLY:    We can keep going.

14             (Video recording playing)

15             MR. FOLLY:    Let's go to the next clip at 6:14 through

16   8:35.

17             (Video recording playing)

18             MR. FOLLY:    Let's play the third clip at 13:56 through

19   16:35.

20             (Video recording playing)

21             (Continued on next page)

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 123 of 156   153
     JB59SCO4                    Ignatov - Direct

1                MR. FOLLY:   Go to the fourth clip at 19:40 through

2    23:28.

3                (Recording played)

4                MR. FOLLY:   Go to the fifth clip.     27:20 through

5    27:45.

6                (Recording played)

7                MR. FOLLY:   Finally the sixth clip.     34:52 through the

8    end.

9    Q.   Mr. Ignatova, were you present for this presentation?

10   A.   Yes.

11   Q.   And you testified earlier that OneCoin is a fraud scheme;

12   is that correct?

13   A.   Yes.

14   Q.   At the time of this event did you know that OneCoin was a

15   fraud scheme?

16   A.   No, I did not.

17   Q.   Did you eventually learn that OneCoin was a fraud scheme?

18   A.   Later on I did.

19   Q.   Did you learn all at once or did you learn over time?

20   A.   I learned it over time.

21   Q.   Let's go through some of the statements made by Ruja in the

22   video that we just watched.

23               MR. FOLLY:   Mr. Barile, can you display for the

24   witness only what has been marked as Government Exhibit 131.

25   Q.   Mr. Ignatova, do you recognize that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 124 of 156    154
     JB59SCO4                    Ignatov - Direct

1    A.   Yes.    This is Ruja presenting in London.

2                MR. FOLLY:   The government offers Government Exhibit

3    131.

4                THE COURT:   Any objection?

5                MR. DEVLIN-BROWN:   No objection.

6                THE COURT:   It will be received.

7                (Government's Exhibit 131 received in evidence)

8    Q.   Mr. Ignatova under the column that lists name what's shown

9    there?

10   A.   The names of the biggest cryptocurrencies including

11   OneCoin.

12   Q.   Looking at the price column, what is your understanding of

13   what the price column represents?

14   A.   How much a single coin of each cryptocurrency is worth.

15   Q.   And looking at the available supply column, which lists

16   702,790,000 O-N-E or One, what is your understanding of what is

17   represented in that column?

18   A.   How much coins each of each cryptocurrency are available.

19   Q.   And lastly there's a column called market cap.         Do you see

20   that there?

21   A.   Yes.

22   Q.   It lists 4,405,298,557 euros for OneCoin.        What was your

23   understanding of what that represents?

24   A.   How much all coins together are worth.

25   Q.   In other words, is that the total value of all the coins


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 125 of 156     155
     JB59SCO4                    Ignatov - Direct

1    combined for each particular cryptocurrency?

2    A.   Yes.

3    Q.   What was your understanding at the time of how the value of

4    each of those cryptocurrencies on the chart was determined?

5    A.   I thought by supply and demand.

6    Q.   Did there come a time when you learned that the real value

7    of each OneCoin was something else?

8    A.   Yes.

9    Q.   What is each OneCoin actually worth?

10   A.   Nothing.

11   Q.   Why are the coins worth nothing?

12   A.   Because the value is not determined by supply and demand

13   but it's determined by the company itself.

14               MR. FOLLY:   Go to Government Exhibit 56.      This is a

15   stipulation regarding Ignatova text messages.         If we can zoom

16   in on the paragraph on the bottom, the second paragraph on the

17   first page.

18               It states:   On February 27, 2019, law enforcement

19   agents seized the cellphone from Konstantin Ignatova.

20   Government Exhibits 3001 through 3007, and all of their

21   subparts, are true and accurate copies of text messages

22   extracted from Ignatova's cellphone.        Government Exhibits

23   3002S, 3003S and 3005S are charts created by the government

24   based on the information contained in Government Exhibits 3002,

25   3003 and 3005 respectively.      The information in Government


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 126 of 156   156
     JB59SCO4                    Ignatov - Direct

1    Exhibits 3001 through 3007 and all of their subparts was

2    contained on Ignatova's cellphone when it was seized from

3    Ignatova on February 27, 2019.

4                The government offers Government Exhibit 56 as well as

5    Government Exhibits 3001 through 3007 and their subparts.

6                MR. DEVLIN-BROWN:     May I confer with counsel for just

7    one moment, your Honor?

8                THE COURT:    Sure.

9                (Counsel confer)

10               MR. DEVLIN-BROWN:     No objection.

11               THE COURT:    Those exhibits will be received.

12               (Government's Exhibits 56, 3001 through 3007 received

13   in evidence)

14               MR. FOLLY:    Mr. Barile if you could publish what's now

15   in evidence as Government Exhibit 3007.

16   Q.   Mr. Ignatova do you recognize this here?

17   A.   Yes.    This is a WhatsApp communication between Krum Angelov

18   and me.

19   Q.   Who is Krum Angelov?

20   A.   When I started in OneCoin he was responsible for support.

21   Afterwards he rose as the head of operations.

22   Q.   Looking at these messages, there's messages in blue and

23   messages in green.       Whose messages were written by who?

24   A.   Excuse me?

25   Q.   Who wrote the messages in blue?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 127 of 156   157
     JB59SCO4                    Ignatov - Direct

1    A.   Krum Angelov.

2    Q.   Who wrote the messages in green?

3    A.   I.

4    Q.   At the top it says we have initiated procedure for mining

5    difficulty and coin price change.

6              And below that it says new mining difficulty will be

7    300.   One price 29.95.

8              MR. FOLLY:    Zoom back out.     Zoom in on the whole

9    bottom portion.

10   Q.   You wrote in response:     When will it happen?

11             Krum wrote:    I suggest Monday.

12             And you wrote:     Great.

13             What was being discussed in these messages?

14   A.   That this was immediately after a split happened, that the

15   coin -- the price of each coin changed.        It went up.    And also

16   that -- so mining difficulty went up.

17   Q.   Was the price referenced in this text message chain of

18   29.95 set by supply and demand or was that set by OneCoin?

19   A.   Set by OneCoin.

20             MR. FOLLY:    Mr. Barile, can you put this side by side

21   with Government Exhibit 131.

22             Just highlighting the OneCoin price on Government

23   Exhibit 131.

24   Q.   Mr. Ignatova, what was the price for each OneCoin when you

25   first joined OneCoin?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 128 of 156   158
     JB59SCO4                    Ignatov - Direct

1    A.   Six euro and 25 cents.

2    Q.   And what was the price as of January 11, 2019?

3    A.   29 euro and 95 cents.

4    Q.   During the three years you worked for OneCoin did the price

5    of OneCoins ever go down?

6    A.   No.

7    Q.   Did OneCoin ever disclose to investors that the price of

8    OneCoins was not based on supply and demand?

9    A.   No.

10   Q.   In the video we just watched a few minutes ago Ruja ended

11   the presentation by announcing that OneCoin was doubling all of

12   the coins for each investor.

13               Do you recall that?

14   A.   Yes.

15   Q.   Did there come a time when OneCoin did, in fact, double the

16   coins for each investor?

17   A.   Yes.    In October 2016.

18   Q.   After OneCoin doubled the coins for each investor, what, if

19   anything, happened to the value of those coins?

20   A.   Nothing.    It remained if same.

21               MR. FOLLY:   Go back to what's in evidence as

22   Government Exhibit 55.      This is a stipulation regarding certain

23   electronic data.

24               Pursuant to this stipulation the government offers the

25   following e-mail exhibits.      Government Exhibits 2100 through


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 129 of 156      159
     JB59SCO4                    Ignatov - Direct

1    2112, Government Exhibit 1126, 1142, 1143, 1009, 2102, 1035,

2    1057, 1058, as well as 1058T, 1372, 4001 through 4088, 1001,

3    and 1160.

4                THE COURT:   Any objection.

5                MR. DEVLIN-BROWN:   I haven't seen all of these right

6    now if I could not object now and reserve any future objection.

7                THE COURT:   Very well.   They will be admitted for now.

8                (Government's Exhibits 2100 through 2112, 1126, 1142,

9    1143, 1009, 2102, 1035, 1057, 1058, 1058T, 1372, 4001 through

10   4088, 1001, and 1160 received in evidence)

11               MR. FOLLY:   If we could publish Government Exhibit

12   2100.

13               Zoom in on the whole top portion.

14   Q.   Just looking at the top of the e-mail exchange, the e-mail

15   is from Dr. Ruja Ignatova.      Do you recognize who that is?

16   A.   Yes.    My sister and the founder of OneCoin.

17               MR. FOLLY:   If we can highlight the full body of the

18   e-mail.

19   Q.   Mr. Ignatova, the e-mail is dated June 9, 2014.         Were you

20   working at OneCoin at this time?

21   A.   No.

22   Q.   Where were you working?

23   A.   At Porsche Logistics, Germany.

24               MR. FOLLY:   Turn to Government Exhibit 2101.

25               MR. DEVLIN-BROWN:   Your Honor, may we approach?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 130 of 156   160
     JB59SCO4                    Ignatov - Direct

1              THE COURT:    Yep.

2              (Continued on next page)

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 131 of 156      161
     JB59SCO4                    Ignatov - Direct

1              (At sidebar)

2              MR. DEVLIN-BROWN:      Your Honor, these are exhibits, I

3    believe there's going to be a series of exhibits.          2014, what

4    you just heard, is several years before he's involved.           He's

5    not on these e-mails.     And we think it's inappropriate to be

6    shown to this witness at this time.        And I think that's

7    particularly true for the same reason why my colleague,

8    Mr. Garvin, said before; he was not involved in these events,

9    didn't know at the time.       These are very -- these are very

10   explicit e-mails.     He hasn't seen these things at the time.          He

11   only learned much later that there's a fraud and I think there

12   is no reason to have it on before this witness.

13             THE COURT:    I'm sorry.    Were these -- did you read a

14   stipulation concerning these exhibits?

15             MR. FOLLY:    Yes.

16             THE COURT:    Go ahead.

17             MR. FOLLY:    Your Honor, we're not intending to ask

18   this witness questions that would exceed his personal

19   knowledge.    Some of the e-mails reference people that he is

20   familiar with and we intend to ask him questions about those.

21   These are exhibits that we intend to publish at this trial.

22   I'm not sure what the particular concern is, since we don't

23   intend to ask Mr. Ignatova questions that exceed his personal

24   knowledge, what the particular concern is about publishing them

25   to the jury.    They're in evidence at this point.        They're


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 132 of 156    162
     JB59SCO4                    Ignatov - Direct

1    important, very important evidence in this trial that will be

2    published to the jury.

3              We don't intend to -- I mean it's a fairly limited set

4    of e-mails.    It's under fifteen e-mails.       And I don't really

5    know what the evidentiary objection is to publishing evidence

6    that's in evidence and asking the witness some questions that

7    only pertain to his personal knowledge.

8              THE COURT:    Well, these are admitted exhibits and

9    strictly speaking the government can show them to the jury at

10   any time obviously subject to asking appropriate questions so

11   I'll allow the government to show them.

12             MR. DEVLIN-BROWN:     Thank you.

13             (Continued on next page)

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 133 of 156   163
     JB59SCO4                    Ignatov - Direct

1                (In open court)

2                MR. FOLLY:   If we could go back to Government Exhibit

3    2101.   That's in evidence so we can publish it to everyone,

4    please.

5    Q.   Before we get to the body of the e-mail, just focus on the

6    header.     Mr. Ignatova, the document is from Dr. Ignatova to

7    Sebastian G.     Do you recognize the participants in this e-mail?

8    A.   Yes.    Dr. Ruja Ignatova and Sebastian Greenwood were both

9    founders of OneCoin.

10               MR. FOLLY:   Highlight the subject line of the e-mail.

11               Zoom back out.

12               Now zoom in on where the paragraph starting with, "I

13   am in and no way back now."      Zoom in there.     The first

14   paragraph.     If we can just highlight from "I am in" and all the

15   way down.

16               Zoom back out.

17               If you could just zoom in on the paragraph, "I also

18   added an extra bonus for all members joining the presales."

19               Zoom back out.

20               Now turn to Government Exhibit 2110.

21               Just highlight the header, first.

22               Zoom back out.

23               If we could zoom in on the second full paragraph

24   starting with, "I have been telling you for months."

25               Zoom back out.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 134 of 156   164
     JB59SCO4                    Ignatov - Direct

1                If we could turn to page 3.     And highlight the

2    sentence starting with, "We can manipulate the exchange."

3                We can take this down.

4    Q.   Mr. Ignatova, the e-mails we just looked at in between 2014

5    and 2015, where were you working at that time?

6    A.   For Porsche Logistics, South Germany.

7    Q.   And when was the first time you saw any of these e-mails?

8    A.   After my arrest in March 2019.

9    Q.   And prior to seeing those e-mails did you have an

10   understanding that OneCoin was a fraud scheme?

11   A.   Yes.

12   Q.   In the video we watched earlier there was a reference to

13   something called a blockchain.       Do you recall that?

14   A.   Yes, I do.

15               MR. FOLLY:   Mr. Barile, could you please publish

16   what's in evidence first at Government Exhibit 204A along with

17   the transcript.

18               (Recording played)

19               MR. FOLLY:   Go to 204B as well, that transcript.

20   Before we press play here.

21   Q.   Mr. Ignatova, did you recognize the voice of the presenter

22   on that recording?

23   A.   Yes.    That's the voice of Dr. Ruja Ignatova.

24               (Recording played)

25   Q.   On that video we just watched Ruja explains that a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 135 of 156      165
     JB59SCO4                    Ignatov - Direct

1    blockchain is like a ledger or a book that is open to everyone

2    and records every transaction that happens.         What is your

3    understanding of what types of transactions are typically

4    stored in a blockchain?

5    A.   For example, if I would send you ten coins, then this kind

6    of transaction would be stored in a blockchain.          Also, if you

7    take the ten coins and send five to a sister, for example.

8    Q.   That would also be shown in a blockchain?

9    A.   Yes.

10   Q.   Are blockchains usually public or private?

11   A.   They are usually public.

12   Q.   What does it mean for a blockchain to be public?

13   A.   So everybody can view every transaction that is made.

14   Q.   Ruja mentioned on the video that OneCoin's blockchain was

15   open to everyone.     Was that true?

16   A.   No.

17   Q.   Who, if anyone, was able to see the transactions on

18   OneCoin's blockchain?

19   A.   Only Ruja and the IT department.

20   Q.   Ruja also mentioned on the video that OneCoin's blockchain

21   recorded every transaction.      Was that true?

22   A.   No.    Later on I learned that there were transactions made

23   that were not on the blockchain.

24   Q.   Did OneCoin make representations such as the ones we saw in

25   this video to its investors about its blockchain?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 136 of 156     166
     JB59SCO4                    Ignatov - Direct

1    A.   Yes.   Almost all the time.

2    Q.   What types of representations did OneCoin make?

3    A.   For example, the storage of KYC documents, that it is the

4    fastest and most powerful blockchain, that it's transparent.

5    Q.   Were all of those statements about OneCoin's blockchain

6    true?

7    A.   No.

8    Q.   Why not?

9    A.   For example, it is not a public blockchain.         So it's not

10   transparent.    And also not every KYC is stored.        Later on I

11   learned that coins can be moved from A to B without being

12   connected to any KYC.

13   Q.   Did there come a time when OneCoin informed the public that

14   an auditor had conducted an audit of OneCoin's blockchain?

15   A.   Yes.   This was approximately 2016 or '15, I think.

16   Q.   What representations did OneCoin make to the public about

17   that audit?

18   A.   That external auditor made the audit report.

19   Q.   Were those representations true?

20   A.   No.

21   Q.   Why not?

22   A.   Later on I learned that the auditor took the money and ran

23   away and afterwards the IT department itself wrote the audit

24   and uploaded it on the OneCoin homepage.

25   Q.   When the IT department wrote the audit and uploaded it to


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 137 of 156    167
     JB59SCO4                    Ignatov - Direct

1    OneCoin's homepage, what did they say as to who had actually

2    conducted the audit?

3    A.   They said that it is written by the external auditor.

4    Q.   How did you learn about what had happened with respect to

5    the audit?

6    A.   I learned it later on from -- after Ruja's disappearance

7    from Maya Antonova and Irina Dilkinska.

8    Q.   Now, you referred earlier to an individual name Irina

9    Dilkinska.     Is that the same individual we looked at on the

10   board?

11   A.   Yes.

12   Q.   And you just mentioned now someone named Maya Antonova.

13   What was her role at OneCoin?

14   A.   She was the head of accounting and part of the management

15   board.

16               MR. FOLLY:   Mr. Barile, if you could publish what's in

17   evidence as Government Exhibit 2103.        And if we could zoom in

18   first at the top of the header.

19   Q.   Mr. Ignatova, do you recognize the participants in this

20   e-mail chain?

21   A.   Yes.    Sebastian Greenwood and Ruja Ignatova, the founders

22   of OneCoin.

23   Q.   Ruja Ignatova's e-mail address references an at RavenR.com

24   in the e-mail address.      Do you see that?

25   A.   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 138 of 156    168
     JB59SCO4                    Ignatov - Direct

1    Q.   Could you remind us what RavenR was?

2    A.   RavenR was Ruja's investment company to invest OneCoin

3    investors' funds.

4              MR. FOLLY:    If we could zoom back out and go --

5    highlight and zoom in on step three.

6              Now turn to Government Exhibit 2104.        E-mail titled

7    mining OneCoins.    It's, once again, between Dr. Ruja Ignatova

8    is the recipient and it's from Mr. Sebastian Greenwood.

9              Please zoom in on the top section, the top two

10   paragraphs.

11             Turn now to Government Exhibit 2106.        From Sebastian G

12   to Dr. Ruja Ignatova.     Subject OneCoin CC.      Zoom back out.

13             If we could highlight the section starting with the

14   sentence "We are not mining actually."

15             Zoom back out.

16             Go to page 7.    Starting where it says, "We communicate

17   the coin mining concept."      Zoom in on that.

18             Zoom back out.

19             Go to the section starting with "Can any member

20   (trying to be clever)."

21             Zoom back out.

22             And then right below that, "Could we come in an audit

23   situation."

24             Now if we can turn to Government Exhibit 2107.

25             If we could zoom back out starting with the paragraph


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 139 of 156   169
     JB59SCO4                    Ignatov - Direct

1    beginning, "I am personally very unhappy."         It's that top

2    paragraph.

3              You can take that down.

4              Go to Government Exhibit 2109.       Go to the section

5    where it says, "We have an auditor in place."

6              Finally, if we could go to Government Exhibit 2112.

7              You can take this down.

8    Q.   Mr. Ignatova, during the time period of those e-mails where

9    were you working?

10   A.   For Porsche Logistics, South Germany.

11   Q.   Did you eventually begin working for OneCoin?

12   A.   Yes, I did.

13   Q.   Approximately when was that?

14   A.   In June 2016.

15   Q.   What office were you working at?

16   A.   In Sofia, Bulgaria.

17   Q.   What was your position when you first started?

18   A.   I was Ruja's personal assistant.

19   Q.   What were your responsibilities as Ruja's personal

20   assistant?

21   A.   In most cases they were logistic responsibilities like

22   scheduling meetings for her, booking flights for her travels,

23   and also make sure that the things that she bought are going to

24   the right address of her mansions.

25   Q.   You mentioned that Ruja traveled for work; is that right?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 140 of 156    170
     JB59SCO4                    Ignatov - Direct

1    A.   Yes.   A lot.

2    Q.   Did you travel with her on any of those trips?

3    A.   Yes.

4    Q.   What was your role when you traveled with her on those

5    trips?

6    A.   For example, I had to make sure that everything worked

7    smoothly; like, the hotel, that she has reservations for dinner

8    and that she has always a car waiting for her.          Also I was

9    caring her shopping bag -- shopping bags and handbag.           And from

10   time to time I had to work for her as an extra security guard.

11   Q.   When you say an extra security guard, what are you

12   referring to?

13   A.   Ruja was always traveling with two to four bodyguards.

14   Q.   What was your salary when you first started at OneCoin?

15   A.   Three thousand euros a month.

16   Q.   How did that compare to your salary at Porsche?

17   A.   In Porsche I earned 2,800.      So it was a rise of two hundred

18   euros a month.

19   Q.   At OneCoin did your salary remain the same or did it change

20   over time?

21   A.   One year later Ruja gave me five hundred euro per month

22   more so I got three thousand five hundred euro a month.

23   Q.   Did you receive any additional compensation such as

24   bonuses?

25   A.   For Christmas 2016 I received two monthly bonuses, so six


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 141 of 156   171
     JB59SCO4                    Ignatov - Direct

1    thousand euros.

2    Q.   You mentioned the office you worked out of was in Sofia,

3    Bulgaria; is that right?

4    A.   Yes.

5    Q.   Where in Sofia is it located?

6    A.   It is pretty much central.

7    Q.   Where did you sit at that OneCoin office?

8    A.   In the same floor as Ruja, two rooms away from her.

9    Q.   You mentioned earlier that your mother also worked at

10   OneCoin; is that right?

11   A.   Yes.

12   Q.   Where did she sit on that floor?

13   A.   She sat in the room next to Ruja.

14   Q.   What types of tasks did she perform at OneCoin?

15   A.   She's a secretary.     So, for example, she went to the banks

16   and got bank statements.      She went to the post office to send

17   out mail.

18   Q.   To your knowledge does she still work at OneCoin?

19   A.   Yes, she does.

20   Q.   I'm showing you what's been marked as Government Exhibit

21   116.   Do you recognize that?

22   A.   Yes.    These are pictures from the Sofia OneCoin office.

23               MR. DiMASE:   The government offers Government Exhibit

24   116.

25               MR. DEVLIN-BROWN:   No objection.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 142 of 156     172
     JB59SCO4                    Ignatov - Direct

1                THE COURT:   116 will be received.

2                (Government's Exhibit 116 received in evidence)

3                MR. FOLLY:   Publish first the first page.

4    Q.   What's shown there?

5    A.   This is the outside of the Sofia office.        The first floor

6    is the so-called crypto center.       And the next three floors is

7    the actual office.

8    Q.   You mentioned earlier in your testimony that Mark Scott

9    came to the OneCoin office and you met him there; is that

10   right?

11   A.   Yes.

12   Q.   Is this that same office?

13   A.   Yes.    On the fifth floor.

14               MR. FOLLY:   If we could turn to pages two and three

15   side by side of this exhibit.

16   Q.   What's shown in these pages here?

17   A.   These are pictures of the so-called crypto center, what was

18   a place for the networkers where they can come to buy

19   merchandise and they can also meet people -- employees, if they

20   want to have a meeting with them.

21               On the right side you see the reception where it was a

22   lady seated helping users from the network with KYC or

23   supply -- support issues.

24               And on the second picture on the right side this is a

25   comic figure called Bob the miner which was to represent the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 143 of 156        173
     JB59SCO4                    Ignatov - Direct

1    process of mining.

2    Q.   I'm going to ask you some more questions now about what

3    OneCoin is and how the company was structured and operated.

4                Can you describe the basic structure of the OneCoin

5    company?

6    A.   OneCoin is the main company with the cryptocurrency

7    product, selling his product via the so-called OneLife network.

8    Q.   What is the structure of the OneLife network?

9    A.   It is an MLM structure, multilevel marketing.         This means,

10   for example, if I bring you next week and somebody else in the

11   network I won't only get bonus from the sales I made to you but

12   will participate with a percentage of the sales that you make

13   and the people you bring in.

14   Q.   Are you familiar with the term independent marketing

15   associates?

16   A.   This is how the sellers of the network were called.

17   Q.   Were they also referred to as IMAs?

18   A.   Yes.

19   Q.   What was the role of IMAs within OneCoin?

20   A.   Approaching new investors and selling the educational

21   packages.

22   Q.   You referenced something called educational packages.           So

23   we'll come back to that in just one moment.

24               What types of strategies did those IMAs use to recruit

25   others to join the OneCoin network?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 144 of 156   174
     JB59SCO4                    Ignatov - Direct

1    A.   For example, they approach people directly.         There was

2    advertisement made, like I have seen advertisement on a car of

3    24 hours of the moonrise.      And also they made these promotional

4    events.

5    Q.   What types of statements did the IMAs make during those

6    promotional events to get new investors to purchase packages?

7    A.   In most cases it was:     Look how fast I became rich with

8    OneCoin; you can do the same.

9    Q.   Were all of those representations truthful?

10   A.   No.

11   Q.   How much money did the top IMAs earn per month from

12   OneCoin?

13   A.   There were many people earning more than 10 million euros a

14   month and, for example, Juha and Sebastian earned easily more

15   than 20 million a month.

16   Q.   Just to be clear about that money that IMAs were earning.

17   Was that money on investments in actual OneCoins or was that

18   money being paid as commissions as part of the multilevel

19   market?

20              MR. DEVLIN-BROWN:    Objection.

21              THE COURT:   Sustained.

22   Q.   The money that you referred to that the leaders such as

23   Sebastian Greenwood were earning per month, what was that money

24   based on?

25   A.   It was only provisions.     Based on the multilevel marketing.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 145 of 156   175
     JB59SCO4                    Ignatov - Direct

1    Q.   Was any of that money based on their investments into the

2    OneCoins themselves?

3    A.   No.

4    Q.   Let's continue going through those steps that a new OneCoin

5    investor would take to buy OneCoins.

6               What were the methods that they could use to purchase

7    the OneCoin?

8    A.   So either they bought it directly on the homepage, they

9    bought it from a networker, or at one of the offices.

10   Q.   A moment ago you mentioned something called an educational

11   package.    What were you referring to?

12   A.   Because it is not legal to sell actually coins without

13   having an exchange.

14              MR. DEVLIN-BROWN:    Objection.

15              THE COURT:   Overruled.

16   Q.   You can continue.

17   A.   Because it was not legal to sell actually coins without an

18   exchange the educational packages were used as kind of a cover

19   to sell the product, coins in the end.

20   Q.   After the user would purchase an educational package, how

21   would they use that educational package to actually get the

22   OneCoins?

23   A.   Well an educational package consists of an educational PDF.

24   It is about financial topics like systems.         And you get with it

25   bonus tokens.    You take those bonus tokens via process of


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 146 of 156   176
     JB59SCO4                    Ignatov - Direct

1    so-called mining and after this you get the coins.

2    Q.   I want to show you Government Exhibit 119.         Do you

3    recognize that?

4    A.   Yes.    This is different type of educational packages sold

5    by OneCoin.

6                MR. FOLLY:   The government offers Government Exhibit

7    119.

8                MR. DEVLIN-BROWN:   No objection.

9                THE COURT:   119 will be received.

10               (Government's Exhibit 119 received in evidence)

11   Q.   Can you explain what the differences are between these

12   different OneCoin packages?

13   A.   First of all, the price.     With the higher the price gets

14   the bigger the educational data and the more bonus tokens you

15   get and the more splits come along with the package.

16   Q.   You mentioned that the higher the price the more tokens the

17   purchaser would get.      What could an investor do with those

18   tokens?

19   A.   Mine more coins in the end.

20   Q.   Are all of OneCoin's packages shown here are were there

21   additional packages?

22   A.   There are additional packages that are not shown here.

23   Q.   What is the approximate cost of the most expensive OneCoin

24   package?

25   A.   I think the Power Pack was approximately 50 to a hundred


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 147 of 156         177
     JB59SCO4                    Ignatov - Direct

1    thousand euros.

2    Q.   Did a large or very small number of customers purchase the

3    Power Packs?

4    A.   A large number.

5    Q.   Was it common or was it rare for investors to buy more than

6    one OneCoin package?

7    A.   It was common.

8    Q.   What was the main benefit of buying multiple packages?

9    A.   For example if -- there were promotions like buy three get

10   the fourth one for free.      Or if you buy more you get more bonus

11   splits.

12   Q.   And by buying more OneCoin packages would an investor also

13   get more coins?

14   A.   Yes.

15   Q.   You mentioned something called splits a moment ago.             Can

16   you explain what you meant by splits?

17   A.   A split is after a certain amount of sales the split

18   happens.     This means that the tokens that are not submitted yet

19   to the process of mining are getting doubled.         So that in the

20   end the user gets for -- double -- the double number of coins

21   for it.

22               MR. FOLLY:   If we could publish what's in evidence as

23   Government Exhibit 1001.      And zoom in on the top portion.

24   Q.   Mr. Ignatova, this is an e-mail between Sebastian G to Juha

25   Parhiala CC Dr. Ruja Ignatova.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 148 of 156     178
     JB59SCO4                    Ignatov - Direct

1                You've already talked about Sebastian G and Dr. Ruja

2    Ignatova.     Do you recognize the name Juha Parhiala?

3    A.   Yes.    He was, after Sebastian Greenwood, the biggest seller

4    in the network.    He made around 20 million euros a month.

5    Q.   The e-mail says:      Hi Juha.   Please find attached payplan

6    for One.

7                If we could turn know to the attachment to this

8    e-mail.     Starting first with page three.      If we could just zoom

9    in there.

10               Turn to page 4.   The next page.

11               Now, page 5.

12               Finally if we could go to page 19.

13               If we could highlight the section where it says:         With

14   every new member joining One the demand grows and the price of

15   our One tokens on the exchange grows.

16   Q.   Mr. Ignatova, where there's a reference here to demand

17   growing and the price on the exchange growing, was that

18   statement true?

19   A.   No.

20   Q.   Why not?

21   A.   There is no exchange.

22   Q.   Look a little bit further down where it says that, in the

23   final paragraph.

24               MR. FOLLY:   Zoom in there.

25   Q.   It says:    And as more and more new members join the price


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 149 of 156     179
     JB59SCO4                    Ignatov - Direct

1    again rises, again a split happens.        Congratulations, you again

2    doubled your money.

3                Mr. Ignatova the reference to investors doubling their

4    money, was that true?

5    A.   No.

6    Q.   Why not?

7    A.   Actually the investors doubled the number of their coins

8    not the number of their money.

9    Q.   Why wasn't doubling the number of their coins one and the

10   same thing as doubling their money?

11   A.   Because coins are actually worthless.

12   Q.   There's also a reference to the value of your investment

13   tenfold.

14               Do you see that reference?

15   A.   Yes.

16   Q.   Again, was that statement true?

17   A.   No.    Because the coins were worthless.

18               MR. FOLLY:   Go to Government Exhibit 122.      Just for

19   the witness.

20   Q.   Do you recognize that?

21   A.   Yes.    This is so-called split barometer.

22               MR. FOLLY:   The government offers Government Exhibit

23   122.

24               THE COURT:   Any objection?

25               MR. DEVLIN-BROWN:   No objection.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 150 of 156   180
     JB59SCO4                    Ignatov - Direct

1                THE COURT:   122 will be received.

2                (Government's Exhibit 122 received in evidence)

3                MR. FOLLY:   Publish this side by side with Government

4    Exhibit 1001 at page 19.

5    Q.   Mr. Ignatova, can you explain how the split barometer

6    worked?

7    A.   The split barometer is rising with sales and the more sales

8    are made, the closer it gets to a hundred percent, and at a

9    hundred percent it splits.      After the split happens the tokens

10   get doubled and there is a new price of the OneCoin and a new

11   mining difficulty.

12   Q.   You mention that after the split actually happened there

13   was a new price of the OneCoin.       Was that new price higher or

14   was that new price lower?

15   A.   Higher.

16   Q.   So just to be clear the splits actually double the number

17   of tokens; is that correct?

18   A.   Yes.

19   Q.   And after that happened the price of the coins would go up?

20   A.   Yes.

21   Q.   Where was the split barometer displayed?

22   A.   On the homepage so that every user from the network could

23   see it.

24   Q.   What was the effect of the split barometer on the sales of

25   OneCoin?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 151 of 156      181
     JB59SCO4                    Ignatov - Direct

1    A.   The higher it gets the more it pushes sales.

2    Q.   Could OneCoin manually control when splits would actually

3    happen?

4    A.   Yes.

5    Q.   Did OneCoin do that at times?

6    A.   Yes.

7    Q.   I'm going to ask you some questions now about the ways you

8    could and could not use OneCoins.

9                In Government Exhibit 203 that we looked at earlier,

10   the Coin Rush video where your sister Ruja was speaking, she

11   referenced something called a global exchange.          Do you recall

12   that?

13   A.   Yes.

14   Q.   What was your understanding of what a global exchange was

15   supposed to be?

16   A.   I thought that a global exchange is a platform where

17   everybody who owns coins can buy and sell as many as he or she

18   wants.

19   Q.   Did OneCoin make representations to its investors about the

20   global exchange?

21   A.   Very often.

22   Q.   What types of representations were made to OneCoin's

23   investors?

24   A.   That the exchange will happen and when it will happen.

25   Q.   Did OneCoin tell investors that that global exchange


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 152 of 156    182
     JB59SCO4                    Ignatov - Direct

1    reference would happen by any particular date?

2    A.   Yes.

3    Q.   Did OneCoin make that representation once or more than

4    once?

5    A.   More than once.

6    Q.   Did OneCoin ever launch a global exchange?

7    A.   No.

8    Q.   During the period of time you worked for OneCoin were

9    OneCoin investors ever able to trade their OneCoins on a global

10   exchange?

11   A.   No.

12   Q.   Ruja also made reference in the video we watched earlier to

13   something she referred to as global payments and she mentioned

14   among other things that OneCoin was a global currency.           Do you

15   recall that?

16   A.   Yes.

17   Q.   As of March 2019 when you were arrested was OneCoin being

18   used as a global currency?

19   A.   No.

20   Q.   During the period of time you worked for OneCoin was

21   OneCoin ever used as a global currency?

22   A.   No.

23   Q.   In the video Ruja also made reference to a forex exchange

24   for OneCoin where investors could trade their OneCoins with

25   real currencies such as euros or dollars.         Do you recall that?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 153 of 156     183
     JB59SCO4                    Ignatov - Direct

1    A.   Yes.

2                MR. FOLLY:   If we could publish Government Exhibit

3    203, the transcript.

4                Page 6.   Starting with "We want to provide proper

5    forex."     Right there on the bottom.

6    Q.   Did OneCoin ever have a forex exchange while you worked for

7    them?

8    A.   No.

9                MR. FOLLY:   Going to page 7 of the transcript.

10   Starting with "Another thing that we want to do."

11   Q.   In this portion of the presentation Ruja referenced an

12   investment fund where investors could invest OneCoins in real

13   assets.

14               Did this ever happen?

15   A.   No.

16               MR. FOLLY:   Your Honor I'm about to switch topics.

17   Would this be an appropriate --

18               THE COURT:   This would be -- it's almost 2:30, ladies

19   and gentlemen, so let's stop for the day.         We will come again

20   tomorrow morning.      Please be here no later -- try to be here no

21   later than 9:15 so that we can get you started no later than

22   9:30.   Until then have a very pleasant evening.         Please do not

23   discuss the case, even with each other.        Have a wonderful

24   evening.

25               (Jury not present)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 154 of 156   184
     JB59SCO4                    Ignatov - Direct

1              THE COURT:    Everyone can be seated.      Mr. Ignatova can

2    step down.

3              (Witness excused)

4              THE COURT:    Please make sure that he's here no later

5    than 9:30 tomorrow morning so we can get started on time.

6              Is there anything that the parties wanted to raise?

7              MR. FOLLY:    Nothing from the government, your Honor.

8              MR. DEVLIN-BROWN:     No, your Honor.

9              THE COURT:    OK.   We'll see you tomorrow.      Have a good

10   night.

11             (Adjourned to November 6, 2019 at 9 a.m.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 155 of 156   185



1                            INDEX OF EXAMINATION

2    Examination of:                                      Page

3     WILLIAM HORN

4    Direct By Mr. DiMase . . . . . . . . . . . . . .64

5    Cross By Mr. Garvin     . . . . . . . . . . . . . .98

6    Redirect By Mr. DiMase . . . . . . . . . . . . 106

7    RONALD SHIMKO

8    Direct By Mr. DiMase . . . . . . . . . . . . . 111

9    Cross By Mr. Devlin-Brown      . . . . . . . . . . 118

10    KONSTANTIN IGNATOV

11   Direct By Mr. Folly     . . . . . . . . . . . . . 125

12                            GOVERNMENT EXHIBITS

13   Exhibit No.                                           Received

14    2803     . . . . . . . . . . . . . . . . . . . .74

15    2810     . . . . . . . . . . . . . . . . . . . .76

16    2804     . . . . . . . . . . . . . . . . . . . .78

17    2811     . . . . . . . . . . . . . . . . . . . .81

18    2812     . . . . . . . . . . . . . . . . . . . .84

19    2817 and 2817A    . . . . . . . . . . . . . . . .85

20    2801     . . . . . . . . . . . . . . . . . . . .87

21    2816     . . . . . . . . . . . . . . . . . . . .93

22    63 along with the exhibits referenced therein 111

23    1600, 1601, 1602, 1603        . . . . . . . . . . 117

24    1601-TR, 1602-TR, 1603-TR         . . . . . . . . 118

25    101    . . . . . . . . . . . . . . . . . . . . 126


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cr-00630-ER Document 187 Filed 12/12/19 Page 156 of 156   186



1    128   . . . . . . . . . . . . . . . . . . . . 128

2    100   . . . . . . . . . . . . . . . . . . . . 129

3    102   . . . . . . . . . . . . . . . . . . . . 130

4    133   . . . . . . . . . . . . . . . . . . . . 132

5    129   . . . . . . . . . . . . . . . . . . . . 132

6    55, 3025, 3025-S       . . . . . . . . . . . . . 141

7    117   . . . . . . . . . . . . . . . . . . . . 142

8    104   . . . . . . . . . . . . . . . . . . . . 147

9    131   . . . . . . . . . . . . . . . . . . . . 154

10   56, 3001 through 3007      . . . . . . . . . . . 156

11   2100 through 2112, 1126, 1142, 1143,        . . . . 159

12             1009, 2102, 1035, 1057, 1058,

13             1058T, 1372, 4001 through

14             4088, 1001, and 1160

15   116   . . . . . . . . . . . . . . . . . . . . 172

16   119   . . . . . . . . . . . . . . . . . . . . 176

17   122   . . . . . . . . . . . . . . . . . . . . 180

18

19

20

21

22

23

24

25


                    SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
